EXHIBIT 10.1




























TERM LOAN AND SECURITY AGREEMENT




Dated as of June 5, 2014




Between




GMR OMAHA, LLC,




as borrower




and




CAPITAL ONE, NATIONAL ASSOCIATION,




as lender



































--------------------------------------------------------------------------------

TABLE OF CONTENTS




ARTICLE I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

ARTICLE II. GENERAL LOAN TERMS

17

ARTICLE III. RESERVES AND CASH MANAGEMENT

21

ARTICLE IV. COLLATERAL

24

ARTICLE V. CONDITIONS TO CLOSING

25

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

26

ARTICLE VII. AFFIRMATIVE COVENANTS

32

ARTICLE VIII. NEGATIVE COVENANTS

42

ARTICLE IX. FINANCIAL COVENANTS

45

ARTICLE X. NOTICES AND REPORTING

46

ARTICLE XI. DEFAULTS AND REMEDIES

49

ARTICLE XII. SALE OF LOAN; SECONDARY MARKET TRANSACTIONS

53

ARTICLE XIII. EFFECTIVE DATE AND TERMINATION

53

ARTICLE XIV. MISCELLANEOUS

54











--------------------------------------------------------------------------------

TERM LOAN AND SECURITY AGREEMENT




TERM LOAN AND SECURITY AGREEMENT is dated as of June 5, 2014 (as the same may be
modified, supplemented, amended or otherwise changed, this “Agreement”) by and
among GMR OMAHA, LLC, a Delaware limited liability company (“Borrower”) and
CAPITAL ONE, NATIONAL ASSOCIATION (together with its successors and assigns,
“Lender”).




ARTICLE I.   DEFINITIONS; PRINCIPLES OF CONSTRUCTION




1.1

Specific Definitions.  The following terms have the meanings set forth below:




Accommodation Pledgor:  Any Person which pledges its Equity Interests in
Borrower to secure the Obligations.




Account:  any and all of the “accounts” (as that term is defined in the UCC) of
Borrower whether now existing or hereafter arising.




Account Debtor:  any Person obligated on any Account owing to Borrower.




ACH:  the Automated Clearing House or any successor reasonably acceptable to
Lender.




Adjusted Consolidated EBITDA:  for any period, Consolidated EBITDA, minus, to
the extent not already deducted in the determination of Consolidated Income, (a)
the greater of (i) actual management fees paid or accrued and (ii) two percent
(2%) of revenues from the Property and (b) the greater of (i) Capital
Expenditures actually made and (ii) One Thousand Two Hundred and No/100 Dollars
($1,200.00) per month .




Advisor:  Inter-American Management LLC.




Affiliate:  as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.




Agreement:  the meaning set forth in the preamble to this Agreement.




Amortization Payment:  the meaning set forth in Section 2.3(b).




Applicable Law:  all Laws applicable to any Credit Party or other Person, or any
conduct, transaction, agreement or matter in question, including all applicable
statutory law, common law and equitable principles, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities.




Amortization Taxes:  the meaning set forth in Section 2.2(g).




Asset Disposition:  a sale, lease, license, consignment, transfer or other
disposition of any property or assets of Borrower, including a disposition in
connection with a sale-leaseback transaction or synthetic lease.




Authorized Officer:  an officer of each Credit Party authorized to bind each
respective Credit Party.  Any document delivered hereunder that is signed by an
Authorized Officer of a Credit Party shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Credit Party and such Authorized Officer
shall be conclusively presumed to have acted on behalf of such Credit Party.




Award:  the meaning set forth in Section 7.5(d)(ii).




Bankruptcy Code:  Title 11 of the United States Code entitled “Bankruptcy”, as
now or hereinafter in effect, or any successor statute.











--------------------------------------------------------------------------------




Blocked Person:  any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224; (c) with
which Lender is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law; (d) that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224; or (e) that is
named a “specially designated national” or “blocked person” on the most current
list published by OFAC or other similar list or is named as a “listed person” or
“listed entity” on other lists made under any Anti-Terrorism Law.




Borrower:  the meaning set forth in the preamble to this Agreement.




Broker:  the meaning set forth in Section 14.2.




Business Day:  any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close by
law or executive order.




Capital Expenditures:  for any period, the aggregate of all expenditures
(including that portion of Capitalized Lease Obligations attributable to that
period) made in respect of the purchase, construction or other acquisition of
fixed or capital assets, determined in accordance with GAAP.




Capital Lease:  any lease of property (whether real, personal or mixed) which,
in conformity with GAAP, is accounted for as a capital lease or a Capital
Expenditure on Consolidated Financial Statements.




Capital Replacement Reserve:  the meaning set forth in Section 3.5.




Capitalized Lease Obligations:  any Indebtedness represented by obligations
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP, consistently applied.




Cash Equivalents:  (a) obligations issued or guaranteed by the United States of
America or any agency thereof; (b) commercial paper with maturities of not more
than 180 days and a published rating of not less than A-1 or P-1 (or the
equivalent rating) by a Rating Agency; (c) certificates of time deposit and
bankers” acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States government securities, in each case of a
commercial bank if (i) such bank has a combined capital and surplus of at least
Five Hundred Million and No/100 Dollars ($500,000,000.00); or (ii) such bank’s
debt obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency; and (d) U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof.




Cash Management Agreements:  any and all cash management, overdraft, treasury,
foreign exchange, lockbox, sweep-to-line, controlled disbursement, credit or
debit card, EFT, ACH and other agreements entered into from time to time between
Borrower or Property Manager and Lender or any Lender Affiliate.




Casualty:  the meaning set forth in Section 7.5(c)(i).




Casualty/Condemnation Account:  the Subaccount in which Borrower shall deposit
all Proceeds or Awards due to any Casualty or Condemnation for Lender.




Casualty Loss:  the meaning set forth in Section 10.2(k).





2




--------------------------------------------------------------------------------




Change in Law:  the occurrence, after the Closing Date, of any of the following:
 (a) the adoption of any law, rule, regulation or treaty; (b) any change in any
law, rule, regulation or treaty or in the interpretation or application thereof
by any Governmental Authority; or (c) compliance by Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary; (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof; and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.




Change of Control:




(a) with respect to Borrower, the result caused by the occurrence of any event
or series of events which results in either of the following: (i) any change in
management or control of Borrower; or (ii) the pledge, hypothecation,
encumbrance or transfer of any interest in Borrower (directly or indirectly,
beneficially, legally or otherwise), unless approved in writing by Lender in its
sole and absolute discretion; or




(b) with respect to Sponsor, the result caused by the occurrence of any event or
series of events which results any of the following: (i) a change in the
identity of the Advisor or the Advisor ceasing to be the sole manager and
adviser of the Sponsor; (ii) the Advisor no longer being directly or indirectly
majority owned and controlled by the owners of the Advisor as of the date of
this Agreement; (iii) [intentionally omitted]; (iv) Sponsor being acquired by
another entity, or consolidating with, acquiring or merging into or with any
Person pursuant to which Sponsor is not the surviving entity; or (vi) a change
in the identity of the executive management of Sponsor or Advisor, respectively,
and not replaced by competent and experienced individuals in such positions, as
applicable, reasonably satisfactory to Lender within three (3) months of such
change; it being understood that no advance consent is required in connection
with the hiring of such individual.




Citation:  any operational or physical plant deficiency with respect to the
Healthcare Facility of which Borrower is notified in writing by any Governmental
Authority or Government Reimbursement Program having regulatory or other
oversight of the Healthcare Facility or the operations of Borrower or Operator
at the Healthcare Facility, and with respect to which the potential penalty for
such deficiency is a loss of licensure, decertification of the Healthcare
Facility from participation in any Government Reimbursement Program, the
appointment of a temporary manager for the Healthcare Facility, the denial of
payment for new admissions to the Healthcare Facility, the initiation of state
monitoring of the Healthcare Facility, or the closure of the Healthcare
Facility.

Closing:  the meaning set forth in Section 5.1.




Closing Date Acquisition:  the meaning set forth in Section 5.1.




Closing Date Acquisition:  the acquisition of the Real Property from the Closing
Date Seller pursuant to the term and conditions of the Purchase Agreement.




Closing Date Seller:  LTAC Landlord, LLC, a Nebraska limited liability company.




CMS:  the Centers for Medicare & Medicaid Services or any Governmental Authority
succeeding to any of its principal functions.




Code:  the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

Collateral:  the meaning set forth in Section 4.1.





3




--------------------------------------------------------------------------------




Collateral Access Agreement:  an agreement, satisfactory in form and substance
to Lender in its reasonable credit judgment, by which (a) for any material
Collateral located on leased premises, the lessor waives or subordinates any
Lien it may have on the Collateral, and agrees to permit Lender to enter upon
the premises and remove the Collateral or to use the premises to store or
dispose of the Collateral; (b) for any Collateral held by a warehouseman,
processor, shipper or freight forwarder, such Person waives or subordinates any
Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for Lender, and agrees to deliver
the Collateral to Lender upon request; (c) for any Collateral held by a
repairman, mechanic or bailee, such Person acknowledges Lender’s Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver the
Collateral to Lender upon request; and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to Lender the
right, vis-à-vis such Licensor, to enforce Lender’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.




Collateral Assignment of Acquisition Documents:  that certain Collateral
Assignment of Acquisition Documents, dated as of the Closing Date, executed by
Borrower and the Closing Date Seller in favor of Lender, in form and substance
satisfactory to Lender, as the same may be amended, restated, replaced, severed,
split, supplemented or otherwise modified from time to time




Collateral Documents:  all agreements, instruments and documents now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to Lender in Collateral
securing all or part of the Obligations each in form and substance satisfactory
to Lender, including, without limitation, the Mortgage, the Pledge Agreement,
the Collateral Assignment of Acquisition Documents and the Assignment of Leases
and Rental Income.




Collection Account:  the meaning set forth in Section 3.2(a).




Collections:  with respect to any Account or Rents, all cash collections on such
Account or Rents.




Compliance Certificate:  a certificate executed by Borrower with respect to its
compliance with the terms, conditions and covenants set forth in this Agreement
as of the date of such certificate, which certificate shall be substantially in
the form of Exhibit A.




CON:  any certificate of need or similar license which determines that there is
a need for a healthcare facility at a particular location or within a certain
geographic region.




Condemnation:  the meaning set forth in Section 7.5(d)(i).




Consolidated EBITDA:  for any period:




(i)

Consolidated Net Income,




(ii)

plus, to the extent deducted in determining Consolidated Net Income:
 (a) Consolidated Interest Expense; (b) expense for income taxes paid or accrued
for; (c) depreciation; (d) amortization and other non-cash charges;
(e) extraordinary losses (as determined in accordance with GAAP); and
(f) non-recurring charges, acceptable, with respect to Credit Parties, to Lender
in its sole discretion;




(iii)

 minus, to the extent not already deducted in the determination of Consolidated
Income, extraordinary gains (as determined in accordance with GAAP).




Consolidated Financial Statements:  with respect to a Person, on a consolidated
basis:  (a) a balance sheet, eliminating all intercompany transactions and
prepared in accordance with GAAP; (b) an income statement prepared in accordance
with GAAP; and (c) a cash flow statement prepared in accordance with GAAP.




Consolidated Interest Expense:  for any period (a) total interest expense
(including without limitation attributable to Capital Leases in accordance with
GAAP); (b) fees with respect to all outstanding Indebtedness including
capitalized interest, but excluding commissions, discounts and other fees owed
with respect to letters of credit and bankers’ acceptance financing, all
calculated for the applicable Person, on a consolidated basis in accordance with
GAAP.





4




--------------------------------------------------------------------------------




Consolidated Net Income:  for any period, the net income (or loss) of the
applicable Person and its Subsidiaries, as applicable, calculated on a
consolidated basis for such period in accordance with GAAP.




Consolidated Total Debt Service:  for any period, the sum of:  (a) all payments
of principal made or required to be made in respect of Consolidated Total
Indebtedness; (b) Consolidated Interest Expense; and (c) all fees payable with
respect to Consolidated Total Indebtedness, all calculated for such Person and
its Subsidiaries, as applicable, on a consolidated basis in accordance with
GAAP.




Consolidated Total Indebtedness:  as of any date, the aggregate principal amount
of all Indebtedness (including, without limitation, Capitalized Lease
Obligations, but excluding the funds in the Capital Replacement Reserve) of the
applicable Person, on a consolidated basis in accordance with GAAP.




Consumer Price Index:  the meaning set forth in Section 7.5(a)(xi).




Contingent Obligation:  as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation; (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation; (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation; or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.




Contractual Obligation:  as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.




Control:  with respect to any Person, either (a) ownership directly or
indirectly of more than 50% of all Equity Interests in such Person; or (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, by contract or otherwise.




Credit Parties:  Borrower and Sponsor, collectively.  




Credit Party:  any of such Credit Parties, individually.  




Debtor Relief Laws:  the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.




Default:  the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.




Default Rate:  a rate per annum equal to the lesser of (a) the maximum rate
permitted by applicable law; or (b) the per annum effective rate of interest
otherwise applicable at such time to the Loan plus an additional three percent
(3%).





5




--------------------------------------------------------------------------------




Derivative Obligations:  every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreement), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices.




Distributions:  any dividend or other distribution (whether in cash, securities
or other property) with respect to any capital stock or other Equity Interest of
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest or on account of any return of capital to
Borrower’s stockholders, partners or members (or the equivalent Person thereof).




Documents:  any and all of the “documents” (as that term is defined in the UCC),
whether now existing or hereafter arising.




Dollars and $:  lawful money of the United States.




Early Termination Fee:  an amount equal to the product obtained by multiplying
(a) $15,060,000 times (b) two percent (2.0%) if the Loan is prepaid (in whole or
in part) or is accelerated subsequent to the second anniversary of the Closing
Date.

EFT:  electronic funds transfer.




Environmental Indemnity Agreement:  that certain Environmental Indemnity
Agreement executed by Borrower and Sponsor on or about the Closing Date in favor
of Lender, in form and substance satisfactory to Lender.




Environmental Laws:  any and all Laws pertaining to the environment, natural
resources, pollution, health (including any environmental clean-up statutes and
all regulations adopted by any Governmental Authority, and any Law which
pertains to or imposes liability or standards of conduct concerning medical
waste or disposal of medical products, equipment or supplies), safety or cleanup
that apply to any Credit Party or the Property and relate to Hazardous
Materials, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and Rodenticide
Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right-to-Know
Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard Reduction Act
(42 U.S.C. § 4851 et seq.), any analogous state or local laws, any amendments
thereto, and the regulations promulgated pursuant to said Laws, together with
all amendments from time to time to any of the foregoing and judicial
interpretations thereof.




Environmental Notice:  a notice (whether written or oral) from any Governmental
Authority or other Person of any possible material noncompliance with,
investigation of a possible material violation of, litigation relating to, or
potential fine or liability under any Environmental Law, or with respect to any
material Environmental Release, environmental pollution or hazardous materials,
including any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.




Environmental Release:  a release as defined in or under any Environmental Law.




Equipment:  all of Borrower’s present and hereafter acquired equipment (as
defined in the UCC) including all machinery, equipment, rolling stock,
furnishings and fixtures, leasehold improvements, and all additions,
substitutions and replacements thereof, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto and all Proceeds of any of the foregoing.




Equity Interests:  with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in, including membership
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in, including membership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in, including
membership interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.





6




--------------------------------------------------------------------------------




ERISA:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.




ERISA Affiliate:  all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common control and all
other entities which, together with Borrower and Sponsor, are treated as a
single employer under any or all of Section 414(b), (c), (m); or (o) of the
Code.




Event of Default:  the meaning set forth in Section 11.1.




Exchange Act:  the Securities Exchange Act of 1934, as amended from time to
time, and the rules and regulations promulgated thereunder.




Expenses:  any and all reasonable costs, fees and expenses of Lender in
connection with (a) the analysis, negotiation, preparation, execution,
administration, delivery and termination of this Agreement, the other Loan
Documents and the documents and instruments referred to herein and therein, and
any amendment, amendment and restatement, supplement, waiver or consent relating
hereto or thereto, whether or not any such amendment, amendment and restatement,
supplement, waiver or consent is executed or becomes effective; (b) the
enforcement of Lender’s rights hereunder, or the collection of any payments
owing from, the Credit Parties under this Agreement and/or the other Loan
Documents or the protection, preservation or defense of the rights of Lender
hereunder and under the other Loan Documents; and (c) any refinancing or
restructuring of the credit arrangements provided under this Agreement and other
Loan Documents in the nature of a “work-out” or of any Insolvency Proceedings,
or otherwise, and including, without limitation, with respect to clauses (a),
(b); and (c) above, any lien, litigation and other search costs, the reasonable
fees, expenses and disbursements of legal counsel for Lender, including the
reasonable charges of internal legal counsel, any fees or expenses incurred by
Lender under Section 7.8 for which Borrower or Sponsor are obligated thereunder,
and reasonable charges of any expert, appraiser, auditor or other consultant to
Lender.




First Payment Date:  the meaning set forth in the Section 2.3(a).




First Priority:  with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject other than Permitted Liens.




Fiscal Month:  the fiscal month of the applicable Person ending on the last day
of the calendar month in each Fiscal Year.




Fiscal Quarter:  the three-month fiscal period of the applicable Person ending
on March 31, June 30, September 30 and December 31 in each Fiscal Year.




Fiscal Year:  the fiscal year of the applicable Person ending on December 31 in
each calendar year.




Fitch:  the meaning set forth in the definition of Rating Agency.




Fixed Charge Coverage Ratio:  for any period, the ratio of (a) Adjusted
Consolidated EBITDA for such period minus (i) unfinanced Capital Expenditures to
the extent not already deducted in determining Adjusted Consolidated EBITDA;
(ii) Distributions; and (iii) expense for income taxes paid or accrued; to
(b) Consolidated Total Debt Service.




GAAP:  generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.




Government Lists:  (a) the Specially Designated Nationals and Blocked Persons
lists maintained by OFAC; (b) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained pursuant to any of the Rules
and Regulations of OFAC that Lender notified Borrower in writing is now included
in “Governmental Lists”; or (c) any similar lists maintained by the United
States Department of State, the United States Department of Commerce or any
other Governmental Authority or pursuant to any Executive Order of the President
of the United States of America that Lender notified Borrower in writing is now
included in “Governmental Lists”.





7




--------------------------------------------------------------------------------




Government Reimbursement Program:  (a) Medicare; (b) Medicaid; (c) TRICARE;
(d) the Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq.
or the Civilian Health and Medical Program of the Uniformed Services under
10 U.S.C. §§ 1079 and 1086; or (e) any agent, administrator, intermediary or
carrier for any of the foregoing.




Governmental Authority:  any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.




Governmental Authorization:  any permit, license, registration, authorization,
certificate, accreditation, plan, directive, consent order or consent decree of
or from, or notice to, any Governmental Authority.




Ground Landlord: Alegent Health, Bergan Mercy Health System, a Nebraska
nonprofit corporation, together with its successors and assigns.




Ground Lease:  a Ground Lease between Ground Landlord, and Closing Date Seller,
dated April 20, 2007, as assigned to Borrower pursuant to Assignment of Ground
Lease on the Closing Date.




Hazardous Materials:  any and all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.




Healthcare Authorizations:  any and all Governmental Authorizations and permits,
licenses, authorizations, certificates, certificates of need, accreditations and
plans of third-party accreditation agencies (such as the JCAHO) and
Non-Government Payors (a) necessary to enable any Credit Party to engage in the
Healthcare Services, participate in and receive payment under Government
Reimbursement Programs and plans of Non-Government Payors or otherwise continue
to conduct its business as it is conducted on the Closing Date; (b) required
under any Law relating to any Government Reimbursement Program or Law applicable
to HMOs, PPOs, healthcare-related insurance companies, or Persons engaged in the
Healthcare Services; or (c) issued or required under Healthcare Laws applicable
to the ownership of the Healthcare Facility.




Healthcare Facility:  the facility (a) from which Borrower or Operator provides
or furnishes goods or services, including, without limitation, any skilled
nursing facility, assisted living facility, independent living facility,
rehabilitation or similar facility; and (b) owned by Borrower from which
Operator or other Person furnishes goods or services.




Healthcare Laws:  any and all Laws relating to the possession, control,
warehousing, marketing, sale and distribution of pharmaceuticals, the operation
of medical or senior housing facilities (such as, but not limited to, nursing
homes, skilled nursing facilities, rehabilitation hospitals, intermediate care
facilities and adult care facilities), patient healthcare, patient healthcare
information, patient abuse, the quality and adequacy of medical care, rate
setting, equipment, personnel, operating policies, fee splitting, including,
without limitation (a) all federal and state fraud and abuse Laws, including,
without limitation, the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(6)),
the Stark Law (42 U.S.C. § 1395nn), the civil False Claims Act (31 U.S.C. § 3729
et seq.), the federal health care program exclusion provisions (42 U.S.C.
§ 1320a-7) and the Civil Monetary Penalties Act (42 U.S.C. § 1320a-7a);
(b) HIPAA/HITECH; (c) Medicare; (d) Medicaid; (e) quality of medical care and
accreditation standards and requirements of all applicable state Laws or
regulatory bodies; (f) all laws, policies, procedures, requirements and
regulations pursuant to which Healthcare Authorizations are issued; and (g) any
and all other applicable healthcare laws, regulations, manual provisions,
policies and administrative guidance, each of (a) through (g) as may be amended
from time to time.




Healthcare Services:  providing or arranging to provide or administering,
managing or monitoring healthcare services, long-term care or any business or
activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.  Notwithstanding the
foregoing, unless Lender shall otherwise agree in writing, Healthcare Services
shall not include (a) cosmetic surgery services; (b) services rendered in
respect of workers’ compensation claims; or (c) any services delivered for
injury sustained in a motor vehicle accident.





8




--------------------------------------------------------------------------------




HIPAA/HITECH:  individually or collectively, the Health Insurance Portability
and Accountability Act of 1996, commonly referred to as “HIPAA”, and the Health
Information Technology for Economic and Clinical Health Act, commonly referred
to as “HITECH”, as the same may be amended, modified or supplemented from time
to time, and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.




Improvements:  means all buildings, structures and fixtures of every kind and
nature situated upon the Real Property, including without limitation, the
Healthcare Facility.




Indebtedness:  as to any person, without duplication, (a) all indebtedness of
such Person for borrowed money, whether or not evidenced by bonds, debentures,
notes or similar instruments; (b) all Capitalized Lease Obligations of such
Person; (c) all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade accounts payable in the ordinary course of
business); (d) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person;
(e) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn) and banker’s acceptances issued for
the account of such Person; (f) all Derivative Obligations of such Person;
(g) all Contingent Obligations; (h) all liabilities of any partnership or joint
venture of which such Person is a general partner or joint venturer; and (i) all
obligations of such Person to make any payment in connection with any warrants
or any other Equity Interests including, without limitation, any put, redemption
and mandatory dividends, of such Person or any Affiliate thereof.




Indemnified Liabilities:  the meaning set forth in Section 7.19.




Indemnified Party:  the meaning set forth in Section 7.19.




Insolvency Proceeding:  with respect to any Person, (a) a case, action or
proceeding with respect to such Person:  (i) before any court or any other
Governmental Authority under any Debtor Relief Law; or (ii) for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator,
conservator (or similar official) of any Person or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person; or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.




Insurance Premiums:  all insurance premiums and other similar charges in
connection with the insurance required to be carried by Borrower pursuant to
this Agreement or the other Loan Documents.




Insured Casualty:  the meaning set forth in Section 7.5(c)(ii).




Insured Condemnation:  the meaning set forth in Section 7.5(d)(ii).




Intangible Assets:  all intangible assets (determined in accordance with GAAP)
including, without limitation, goodwill, intellectual property, licenses,
organizational costs, deferred amounts, covenants not to compete, unearned
income and restricted funds.




Intellectual Property:  all intellectual and similar property of a Person,
including inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, registrations
and franchises; all books and records describing or used in connection with the
foregoing; and all licenses or other rights to use any of the foregoing.

Interest Rate:  the meaning set forth in Section 2.2(a).




Inventory:  any and all of the “inventory” (as that term is defined in the UCC)
of Borrower, whether now existing or hereafter arising.




Investment:  as to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of the
properties and assets or Equity Interests or other securities of another Person;
(b) a loan, advance or capital contribution to, assumption of debt of, or
purchase or other acquisition of any other debt or Equity Interests in, another
Person, including any partnership, membership or joint venture interest in such
other Person and any arrangement pursuant to which the investor provides a
Contingent Obligation for such other Person; or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.





9




--------------------------------------------------------------------------------




IRS:  the United States Internal Revenue Service, or any Governmental Authority
succeeding to any of its principal functions.




Late Payment Charge:  the meaning set forth in Section 2.10(b).




Laws:  collectively, all international, foreign, federal, state and local
statutes, laws (including common law), treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, authorities,
rulings, decrees, judgments, writs, injunctions, orders, awards or opinions,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, in each case whether or not having the force of law.




Leases:  the Operating Lease and all other leases and other agreements or
arrangements heretofore or hereafter entered into affecting the use, enjoyment
or occupancy of, or the conduct of any activity upon or in, the Property or the
Improvements, including any guarantees, extensions, renewals, modifications or
amendments thereof and all additional remainders, reversions and other rights
and estates appurtenant thereunder.




Legal Requirements:  statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, Sponsor, Operator, any Loan Document or all or part of the Property or
the construction, ownership, use, alteration or operation thereof, whether now
or hereafter enacted and in force, and all permits, licenses and authorizations
and regulations relating thereto, and all covenants, agreements, restrictions
and encumbrances contained in any instrument, either of record or known to
Borrower, at any time in force affecting all or part of the Property.




Lender:  the meaning set forth in the preamble to this Agreement and, as the
context requires.




Lender Affiliate:  with respect to Lender, any Person which, directly or
indirectly, is in Control of, is Controlled by, or is under common Control with
Lender.




Lender’s Consultant:  the meaning set forth in Section 7.9(a).




License:  any license or agreement under which Borrower is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of property, the operation of
the Healthcare Facility or any other conduct of its business.




Licensor:  any Person from whom Borrower obtains the right to use any
Intellectual Property.




Lien:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).




Limited Guaranty:  that certain Limited Guaranty, dated as of the Closing Date,
executed by Sponsor in favor of Lender, in form and substance satisfactory to
Lender.




Loan:  the meaning set forth in Section 2.1.




Loan Documents:  this Agreement, all Collateral Documents, the Notes, the
Limited Guaranty, the Environmental Indemnity Agreement and all other documents,
agreements and instruments now or hereafter evidencing, securing or delivered to
Lender in connection with the Loan; as each of the foregoing may be (and each of
the foregoing defined terms shall refer to such documents as they may be)
amended, restated, replaced, severed, split, supplemented or otherwise modified
from time to time.




Material Adverse Effect:  (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or liabilities
(actual or contingent), condition (financial or otherwise) of Borrower, Sponsor
or any Operator Party, on the value of any material Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of Lender’s
Liens on any material Collateral; (b) a material impairment of the ability of
any Credit Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Credit Party of any Loan Document
to which it is a party.





10




--------------------------------------------------------------------------------




Material Contract:  the Property Management Agreement, Operating Lease, the
Ground Lease and any other contract or other arrangement, whether written or
oral, to which such relevant Person is a party (other than the Loan Documents)
(a) that is deemed to be a material contract under any securities law applicable
to such Person; (b) for which breach, termination, nonperformance or failure to
renew could reasonably be expected to have a Material Adverse Effect; or
(c) that relates to Indebtedness in an aggregate amount of Fifty Thousand and
No/100 Dollars ($50,000.00) or more.




Medicaid:  collectively, the healthcare assistance program established by Title
XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, in each case as the same may be amended, supplemented or
otherwise modified from time to time.




Medicare:  collectively, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §§ 1395 et
seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or guidelines (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.




Minor Casualty:  the meaning set forth in Section 7.5(c)(ii).




Minor Condemnation:  the meaning set forth in Section 7.5(d)(ii).




Moody’s:  the meaning set forth in the definition of Rating Agency.




Mortgage:  the Leasehold Deed of Trust, Security Agreement and Assignment of
Rents executed by Borrower on or about the Closing Date in favor of Lender, by
which Borrower has granted to Lender, as security for the Obligations, a Lien
upon the Real Property of Borrower, together with all mortgages, deeds of trust
and comparable documents now or at any time hereafter securing the whole or any
part of the Obligations.




Net Proceeds:  with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Borrower or Sponsor in
cash from such disposition, net of (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Indebtedness secured by a
Permitted Lien senior to Lender’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.




Non-Government Account Debtor:  an Account Debtor that is not a Government
Reimbursement Program.




Non-Government Payors:  any Third-Party Payors other than the Government
Reimbursement Programs.




Notice:  the meaning set forth in Section 10.1.




Obligations:  any and all existing and future debts, liabilities and obligations
of every kind or nature at any time owing by Borrower (and, with respect to the
Loan and the Loan Documents, Sponsor) to Lender or any other subsidiary of
Lender or Lender Affiliate, whether under this Agreement, or any other Loan
Documents, or any other existing or future instrument, document or agreement,
between Borrower (and, to the extent related to the Loan or the Loan Documents,
Sponsor) or Lender or any other subsidiary of Lender or Lender Affiliate,
whether joint or several, related or unrelated, primary or secondary, matured or
contingent, due or to become due (including debts, liabilities and obligations
obtained by assignment), and whether principal, interest, fees, indemnification
obligations hereunder or Expenses (specifically including interest accruing
after the commencement of any bankruptcy, insolvency or similar proceeding with
respect to Borrower or Sponsor, whether or not a claim for such
post-commencement interest is allowed), including, without limitation, debts,
liabilities and obligations in respect of the Loan and any extensions,
modifications, substitutions, increases and renewals thereof; the payment of all
amounts advanced by Lender or any other subsidiary of Lender or Lender Affiliate
to preserve, protect and enforce rights hereunder and in the Collateral; and all
Expenses incurred by Lender or any Lender Affiliate.  Without limiting the
generality of the foregoing, Obligations shall include any other debts,
liabilities or obligations owing to Lender or any Lender Affiliate in connection
with any Cash Management Agreements as well as any other loan, advances or
extension of credit, under any existing or future loan agreement, promissory
note, or other instrument, document or agreement between Borrower and Lender or
any Lender Affiliate.





11




--------------------------------------------------------------------------------




OFAC:  the meaning set forth in the definition of Government Lists.




Offer:  the meaning set forth in Section 7.26.




Offer Acceptance Notice:  the meaning set forth in Section 7.26.




Offered Financing Transaction:  the meaning set forth in Section 7.26.




Open Prepayment Period:  so long as no Event of Default exists, the period
commencing on May 5, 2017 and ending on the Maturity Date.




Operating Account:  the meaning set forth in Section 3.2(b).




Operating Lease:  any lease (or sublease) of the Healthcare Facility by Borrower
to Operator, any ancillary documents pertaining thereto (including any
operations transfer agreement or similar agreement governing transfer of the
operations for the Healthcare Facility to Operator) and all amendments thereto
and extensions thereof, all in a form approved by Lender in writing.




Operator:  Select Specialty Hospital – Omaha, Inc., a Delaware corporation in
its capacity as the operator of the Healthcare Facility.




Operator Party:  each of Operator and Operator Parent.




Operator Parent:  Select Medical Corporation.




Operator Party:  each of Operator and Operator Parent.




Operator EBITDA:  for any period, with respect to the Operator, minimum
Consolidated EBITDA for such period.

Option Period:  the meaning set forth in Section 7.26.




Organization Documents:  (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.




Outstanding Amount:  with respect to the Loan on any date, the sum of the
aggregate outstanding principal amount of the Loan as of such date, after giving
effect, without duplication, to any borrowings and prepayments or repayments of
the Loan occurring on such date.




Patriot Act:  the meaning set forth in Section 7.22(a).




Patriot Act Offense:  any violation of the criminal laws of the United States of
America or of any of the several states, or that would be a criminal violation
if committed within the jurisdiction of the United States of America or any of
the several states, relating to terrorism or the laundering of monetary
instruments, including any offense under (a) the criminal laws against
terrorism; (b) the criminal laws against money laundering; (c) the Bank Secrecy
Act, as amended; (d) the Money Laundering Control Act of 1986, as amended, or
the (e) Patriot Act.  “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.




Payment Date:  the meaning set forth in Section 2.3(a).





12




--------------------------------------------------------------------------------




PBGC:  the Pension Benefit Guaranty Corporation or any Governmental Authority
succeeding to any of its principal functions.




PDF:  the meaning set forth in Section 14.21.




Permitted Asset Disposition:  as long as no Default or Event of Default exists,
an Asset Disposition that is (a) a sale of Inventory in the ordinary course of
business; (b) a disposition of equipment that, in the aggregate during any 12
month period, has a fair market or book value (whichever is more) of One Hundred
Thousand and No/100 Dollars ($100,000.00) or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
ordinary course of business; (d) termination of a lease of real or personal
property that is not necessary for the ordinary course of business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from a default by Borrower; or (e) approved in writing by Lender.




Permitted Contingent Obligations:  (a) endorsements of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; (b) Contingent Obligations incurred in the ordinary course of business
with respect to surety, appeal or performance bonds or other similar
obligations; and (c) guarantees of the Indebtedness of other Person(s) provided,
that, the aggregate amount of Indebtedness guaranteed by any and all such
guaranties shall not exceed, at any one time, One Hundred Thousand and No/100
Dollars ($100,000.00).




Permitted Encumbrances:  (a) the Liens created by the Loan; (b) all Liens and
other matters disclosed in the Title Insurance Policy; (c) Liens, if any, for
Taxes or other charges not yet due and payable and not delinquent; (d) any
workers’, mechanics’ or other similar Liens on the Property provided that any
such Lien is bonded or discharged within thirty (30) calendar days after
Borrower first receives notice of such Lien; and (e) such other title and survey
exceptions as Lender approves in writing in Lender’s discretion.




Permitted Indebtedness:  (a) the Loan; and (b) liabilities incurred in the
ordinary course of business relating to the ownership and operation of the Real
Property and the routine administration of Borrower, in amounts not to exceed
two percent (2%) of the outstanding principal amount of the Loan which
liabilities are not more than sixty (60) days past the date incurred, are not
evidenced by a note and are paid when due, and which amounts are normal and
reasonable under the circumstances.




Permitted Investments:  (a) Investments existing on the Closing Date that are
disclosed under the heading “Permitted Investments” on Schedule 1 hereto; and
(b) Cash Equivalents.

Permitted Liens:  (a) Liens securing taxes, assessments or governmental charges
or levies not delinquent; (b) Liens incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, social security and other like laws; (c) Liens on fixed assets and
purchase money Indebtedness permitted under the definition of Permitted
Indebtedness; provided that, (i) such Lien attached to such assets concurrently,
or within twenty (20) calendar days of the acquisition thereof, and only to the
assets so acquired; and (ii) a description of the asset acquired is furnished to
Lender; (d) Liens existing on the Closing Date and disclosed under the heading
“Permitted Liens” on Schedule 1 hereto; and (e) Liens in favor of Lender
securing the Obligations and other Liens in favor of Lender.




Person:  any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, Governmental
Authority, any other person or entity, and any fiduciary acting in such capacity
on behalf of any of the foregoing.




Plan:  the meaning set forth in Section 10.2(e).




Pledge Agreement:  that certain Pledge Agreement, dated as of the Closing Date,
executed by the Accommodation Pledgor in favor of Lender, and any other pledge
agreement executed by any Credit Party or any Accommodation Pledgor in favor of
Lender, as the same may be amended, restated, replaced, severed, split,
supplemented or otherwise modified from time to time.




Policies:  all policies of insurance.




Principal:  the meaning set forth in Section 2.1.





13




--------------------------------------------------------------------------------




Proceeds:  the meaning set forth in Section 7.5(c)(ii).




Promissory Note:  that certain note in the form of Exhibit B attached hereto,
delivered by Borrower to Lender to evidence the Loan made by Lender to Borrower
pursuant to this Agreement.




Property:  the parcel of Real Property and Improvements thereon owned by
Borrower and encumbered by the Mortgage; together with all rights pertaining to
such Real Property and Improvements, the Collateral and all other collateral for
the Loan as more particularly described in the Mortgage.




Property Management Fees:  the management fees as set forth in the Property
Management Agreement by and between Property Manager and Borrower.  




Purchase Agreement:  that certain Purchase Agreement, dated as of April 15,
2014, by and between the Closing Date Seller and Borrower, as amended,
supplemented or otherwise modified from time to time.




Qualified Carrier:  the meaning set forth in Section 7.5(a)(xi).




Rating Agency:  each of Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”), and Fitch,
Inc., a division of Fitch Ratings Ltd. (“Fitch”) or any other
nationally-recognized statistical rating organization to the extent any of the
foregoing have been engaged by Lender or its designee in connection with or in
anticipation of any Secondary Market Transaction.




Real Property:  collectively, the leasehold estate and the Improvements thereon
owned by Borrower as further described in the Mortgage.




Remedial Work:  the meaning set forth in Section 7.9(b)(iii).




Rents:  all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, or any of its agents or employees from any
and all sources arising from or attributable to the Property and the
Improvements, including all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of the Property or rendering of services by
Borrower, or any of its agents or employees and proceeds, if any, from business
interruption or other loss of income insurance.




Required Insurance:  insurance required by Section 7.5 hereof.




Reserves:  the meaning set forth in Section 3.1(b).




Restoration:  the meaning set forth in Section 7.5(e)(i).




Restrictive Agreement:  an agreement (other than a Loan Document) that
conditions or restricts the right of Borrower to incur or repay Indebtedness, to
grant Liens on any assets, to declare or make Distributions, to modify, extend
or renew any agreement evidencing Indebtedness, or to repay any intercompany
Indebtedness.




Royalties:  all royalties, fees, expense reimbursements and other amounts
payable by Borrower under a License.




S&P:  the meaning set forth in the definition of Rating Agency.




Scheduled Maturity Date:  the earlier of (a) June 5, 2017; or (b) the date on
which Lender accelerates the maturity of the Loan after an Event of Default.





14




--------------------------------------------------------------------------------




Secondary Market Transaction:  the meaning set forth in Section 12.2.




Servicer:  a servicer selected by Lender to service the Loan, including any
“master servicer” or “special servicer” appointed under the terms of any pooling
and servicing agreement or similar agreement entered into as a result of a
Secondary Market Transaction.




Significant Casualty:  the meaning set forth in Section 7.5(c)(ii).




Significant Condemnation:  the meaning set forth in Section 7.5(d)(ii).




Solvent:  with respect to any Person on a particular date, that on such date:
 (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair market value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person is able to realize
upon its assets and pay its debts and other liabilities, including contingent
liabilities, and other commitments as they mature in the normal course of
business; and (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature.




Sponsor:  Global Medical REIT Inc., a Maryland corporation.




Subaccount:  a subaccount, which may be ledger or book entry accounts and not
actual accounts.




Subsidiary:  of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  




Tax and Insurance Account:  the meaning set forth in Section 3.4(a).




Tax Distributions:  the aggregate Distributions from Borrower to its members to
permit such members to pay taxes on their allocable share of the taxable income
of Borrower as a result of its status as a partnership for federal tax purposes,
and determined without regard to limitations on the allowance of deductions
applicable to a particular members, in an amount equal to the estimated tax
liability of each members on the income of Borrower allocable to such members
computed at the highest marginal federal and state rate applicable to such
members or, in the case of a members that itself is a pass-through entity, at
the highest marginal rates applicable to its owners.




Taxes:  any present or future income, excise, stamp or franchise taxes and other
taxes, fees, duties, withholdings or other charges of any nature whatsoever
imposed by any taxing authority, but excluding franchise taxes and taxes imposed
on or measured by Lender’s net income or receipts.




Tenant Estoppel Certificates:  those certain Tenant Estoppel Certificates by
Borrower and Operator on or about the Closing Date in favor of Lender, in form
and substance satisfactory to Lender.




Terrorism Premium Cap:  the meaning set forth in Section 7.5(a)(xi).




Test Period:  a period ending on the last day of each Fiscal Month and comprised
of the four (4) most recent Fiscal Quarters then ended (taken as one accounting
period), or such other period as specified in this Agreement; provided however,
for the eleven months following the Closing Date, the Test Period shall be
annualized based on the period from the Closing Date until the testing date.




Third-Party Payor:  Government Reimbursement Programs, Blue Cross and/or Blue
Shield, private insurers, managed care plans and any other Person or entity
which presently or in the future reimburses providers for Healthcare Services.





15




--------------------------------------------------------------------------------




Third-Party Payor Programs:  all payment and reimbursement programs, sponsored
by a Third-Party Payor, in which Borrower or Operator, as applicable,
participates.




Title Insurance Policy:  the ALTA mortgagee title insurance policy in the form
acceptable to Lender issued with respect to the Real Property and insuring the
Lien of the Mortgage.




Toxic Mold:  the meaning set forth in Section 7.9(b).




TRICARE:  the program administered pursuant to 10 U.S.C. § 1071 et seq.),
Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and the
regulations promulgated pursuant to such statutes.




UCC:  the Uniform Commercial Code as in effect in the state of New York.




Welfare Plan:  an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.




1.2

Other Interpretive Provisions.  With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:




(a)

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document and any Loan Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, extended, supplemented or otherwise modified in
writing from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document);
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns; (iii) the words “herein,” “hereof”, “hereto”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof; (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear; (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time; and (vi) unless otherwise specified, the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and Intangible Assets and properties,
including cash, securities, accounts and contract rights.




(b)

As used in this Agreement, the phrase “to Borrower’s knowledge” or “to the best
of Borrower’s knowledge” or similar phrases, means Borrower’s knowledge after
due and diligent inquiry.




(c)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including




(d)

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.




(e)

There will be no presumption against any party (or its counsel) on the ground
that such party (or its counsel) was responsible for preparing this Agreement,
any other Loan Document or any part thereof.





16




--------------------------------------------------------------------------------




1.3

Accounting Terms.




(a)

Generally.  All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.




(b)

Changes in GAAP.  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and
Borrower or Lender shall so request, Lender and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Lender); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein; and (ii) Borrower
shall provide to Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.




1.4

Rounding.  Any financial ratios required to be maintained by Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).




1.5

Times of Day.  Unless otherwise specified, all references herein to times of day
shall be references to Eastern Standard time (daylight or standard, as
applicable).




ARTICLE II.   GENERAL LOAN TERMS




2.1

The Loan.  Lender agrees to make a loan (the “Loan”) to Borrower in the original
principal amount (the “Principal”) of Fifteen Million Sixty Thousand and No/100
Dollars ($15,060,000.00), which shall mature on the Scheduled Maturity Date.
 Lender has advanced the entire Principal amount of the Loan to Borrower on the
date hereof.  Borrower acknowledges receipt of the Loan, the proceeds of which
are being and shall be used to (i) acquire the Real Property and all other
assets to be purchased under the Purchase Agreement; (ii) fund certain
Subaccounts; and (iii) pay transaction costs.  Any excess proceeds, if any, may
be used for any lawful purpose.  No amount repaid in respect of the Loan may be
reborrowed.




2.2

Interest; Monthly Payments.




(a)

Interest Rate.  From and following the Closing Date, the Loan shall bear
interest at a rate per annum equal to Four and Ninety-one hundredths of one
percent (4.91%) (the “Interest Rate”).  Interest on the Loan shall be paid in
arrears on the first (1st) day of each month and on the maturity of such Loan,
whether by acceleration or otherwise.




(b)

Default Rate.




(i)

After the occurrence and during the continuance of an Event of Default
hereunder, the per annum effective rate of interest applicable to the Loan shall
be increased to the Default Rate.  All such increases may be applied
retroactively to the date of the occurrence of the Event of Default.  Borrower
agrees that the Default Rate payable to Lender is a reasonable estimate of
Lender’s damages and is not a penalty.




(ii)

All contractual rates of interest chargeable on outstanding principal under the
Loans shall continue to accrue and be paid even after Default, an Event of
Default, maturity, acceleration, judgment, bankruptcy, insolvency proceedings of
any kind or the happening of any event or occurrence similar or dissimilar.





17




--------------------------------------------------------------------------------




(c)

[Reserved].




(d)

Computation of Interest and Related Fees.  All computations of interest and fees
under the Loan Documents shall be made on the basis of a year of 360 days, as
the case may be, and calculated for actual days elapsed.  The date of funding of
the Loan shall be included in the calculation of interest while the date of
payment of the Loan shall be excluded from the calculation of interest.  In no
contingency or event whatsoever shall the aggregate of all amounts deemed
interest hereunder and charged or collected pursuant to the terms of this
Agreement exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
 In the event that such court determines Lender has charged or received interest
hereunder in excess of the highest applicable rate, Lender shall apply, in its
sole discretion, and set off such excess interest received by Lender against
other Obligations due or to become due and such rate shall automatically be
reduced to the maximum rate permitted by such law.




(e)

Payments Generally.  All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off.
 Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made in Dollars immediately available to Lender by
11:00 a.m., Eastern Standard time, on the date such payment is due, to Lender by
deposit to such account as Lender may designate by written notice to Borrower.
 All payments received by Lender after 11:00 a.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by Borrower shall become due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.  Borrower hereby grants to Lender the
right, in Lender’s discretion, without notice to Borrower, to make (i) the Loan;
and (ii) withdrawals from deposit accounts of Borrower with Lender to make
payments on the Obligations, including any and all fees and Expenses, as and
when due hereunder.  Borrower acknowledges that Borrower’s failure to maintain
sufficient funds in any deposit account for payment of any of the Obligations,
or Lender’s failure to withdraw from any deposit account shall not relieve
Borrower of any payment obligation under this Agreement or any other Loan
Document.  Notwithstanding the foregoing, Borrower, at its option, may make
payments from accounts other than deposit accounts with Lender.




(f)

Capital Adequacy.  In the event that Lender, subsequent to the Closing Date,
determines in the exercise of its reasonable business judgment that (i) any
change in applicable Law regarding capital adequacy; (ii) any change in the
interpretation or administration thereof; or (iii) compliance by Lender with any
new request or directive regarding capital adequacy (whether or not having the
force of law) of any central bank or other governmental or regulatory authority,
has or would have the effect of reducing the rate of return on Lender’s capital
as a consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such change or compliance (taking into consideration
Lender’s policies with respect to capital adequacy) by an amount deemed material
by Lender in the exercise of its reasonable business judgment.  Borrower agrees
to pay to Lender, no later than five (5) calendar days following demand by
Lender, such additional amount or amounts as will compensate Lender for such
reduction in rate of return.  In determining such amount or amounts, Lender may
use any reasonable averaging or attribution methods.  The protection of this
Section 2.2(f) shall be available to Lender regardless of any possible
contention of invalidity or inapplicability with respect to the applicable Law.
 A certificate of Lender setting forth in reasonable detail the change and such
amount or amounts as shall be necessary to compensate Lender with respect to
this Section 2.2(f) and the calculation thereof, when delivered to Borrower,
shall be conclusive and binding on Borrower absent manifest error.  In the event
Lender exercises its rights pursuant to this Section 2.2(f), and subsequent
thereto determines that the amounts paid by Borrower exceeded the amount which
Lender actually required to compensate Lender for any reduction in rate of
return on its capital, such excess shall be returned to Borrower by Lender.





18




--------------------------------------------------------------------------------




(g)

Taxes.  Any and all payments by Borrower hereunder and under the other Loan
Documents shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding taxes imposed on Lender’s
income, and franchise taxes imposed on Lender by the law or regulation of any
Governmental Authority (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
in this Section 2.2(g) as “Applicable Taxes”).  If Borrower shall be required by
law to deduct any Applicable Taxes from or in respect of any sum payable
hereunder to Lender, the following shall apply:  (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.2(g), Lender receives an amount equal to the sum it would have
received had no such deductions been made; (ii)  Borrower shall make such
deductions; and (iii)  Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable
Laws.  Payments pursuant to this Section 2.2(g) shall be made within ten (10)
calendar days after the date Lender makes written demand therefor.  After prior
notice to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application of any Taxes or other charges,
provided that (A) no Default or Event of Default has occurred and is continuing;
(B) such proceeding shall suspend the collection of the Taxes or such other
charges; (C) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder; (D) no part of or
interest in the Property will be in danger of being sold, forfeited, terminated,
canceled or lost; (E)  Borrower shall have furnished such security as may be
required in the proceeding, or as may be requested by Lender, to insure the
payment of any such Taxes or other charges, together with all interest and
penalties thereon, which shall not be less than one hundred twenty-five percent
(125%) of the Taxes and other charges being contested; and (F)  Borrower shall
promptly upon final determination thereof pay the amount of such Taxes or other
charges, together with all costs, interest and penalties.  Lender may pay over
any such security or part thereof held by Lender to the claimant entitled
thereto at any time when, in the judgment of Lender, the entitlement of such
claimant is established.




(h)

Breakage Indemnity.  Borrower shall indemnify Lender against any loss or expense
which Lender may actually sustain or incur in liquidating or redeploying
deposits from third parties acquired to effect or maintain the Loan or any part
thereof as a consequence of any default in payment or prepayment of the
Principal or any part thereof or interest accrued thereon, as and when due and
payable (at the date thereof or otherwise, and whether by acceleration or
otherwise).  Lender shall deliver to Borrower a statement reasonably detailing
the amount of such loss or expense which it is entitled to receive pursuant to
this Section 2.2(h), which statement shall be binding and conclusive absent
manifest error.  Borrower’s obligations under this Section 2.2(h) are in
addition to Borrower’s obligations to pay any Early Termination Fee applicable
to a payment or prepayment of Principal.







(i)

Auto Debit.  Lender shall debit the Collection Account for monthly principal and
interest payments on each Payment Date unless other arrangements are agreed to
in writing.  In the event that the funds maintained by Borrower in the
Collection Account are insufficient for any payment due hereunder, Lender may
charge any other account of Borrower with Lender for any such payment due.




2.3

Loan Repayment.  Borrower shall repay principal and interest under this
Agreement as follows:




(a)

beginning on August 1, 2014 (the “First Payment Date”) and on the first day of
each calendar month thereafter (each such date, including the First Payment
Date, a “Payment Date”), all accrued and unpaid interest on the outstanding
principal balance of the Loan calculated at the Interest Rate; and




(b)

in addition to the payment of interest described in subparagraph (a) above, a
payment (each, an “Amortization Payment”) on each Payment Date in the amount set
forth in  Schedule 2.3 attached hereto; and




(c)

the entire outstanding principal balance of the Promissory Note, together with
accrued and unpaid interest and any other amounts due under the Loan Documents
shall be due and payable on the Scheduled Maturity Date.





19




--------------------------------------------------------------------------------




2.4

Application of Proceeds.  Except during the continuance of an Event of Default,
all proceeds of any repayment, including any prepayments of the Loan, shall be
applied by Lender as follows in the following order of priority:  First, to any
Early Termination Fee and any other amounts then due and owing under the Loan
Documents (including Expenses); Second, accrued and unpaid interest at the
Interest Rate; and Third, to Principal.  During the continuance of an Event of
Default, all proceeds of repayment, including any payment or recovery on the
Property (whether through foreclosure, deed-in-lieu of foreclosure, or
otherwise) shall, unless otherwise provided in the Loan Documents, be applied in
such order and in such manner as Lender shall elect in Lender’s discretion.




2.5

Optional Prepayment.  The Loan may not be prepaid in whole or in part prior to
the second (2nd) anniversary of the Closing Date.  Following the second
anniversary of the Closing Date, Borrower, at its option, may prepay the Loan at
any time, in whole (but not in part) on at least thirty (30) calendar days but
not more than sixty (60) calendar days advance written notice, provided that on
the date of such prepayment that is not during the Open Prepayment Period, there
shall be due and payable (a) accrued interest on the principal so prepaid to the
date of the next Payment Date; (b) the Early Termination Fee to the extent
applicable; and (c) all other fees, Expenses and Obligations due and owing under
this Agreement and the other Loan Documents.  For the avoidance of doubt, if the
Loan shall, for any reason, be prepaid or accelerated at any time subsequent to
the second (2nd) anniversary of the Closing but excluding the Open Prepayment
Period, in addition to paying all other amounts due and payable hereunder,
Borrower shall pay to Lender the Early Termination Fee as liquidated damages for
such prohibited prepayment.




2.6

[Reserved].




2.7

Increased Costs.




(a)

If any Change in Law shall:




(i)

impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, Lender;




(ii)

impose on Lender any other condition affecting this Agreement or the Loan or
participation therein; or




(iii)

subject Lender to any taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; and the result of any of the foregoing shall be
to increase the cost to Lender of making or maintaining the Loan (or of
maintaining its obligation to make the Loan) or to reduce the amount of any sum
received or receivable by Lender hereunder (whether of principal, interest or
otherwise), then Borrower will pay to Lender such additional amount or amounts
as will compensate Lender for such additional costs incurred or reduction
suffered.




(b)

If Lender determines that any Change in Law regarding capital requirements has
or would have the effect of reducing the rate of return on Lender’s capital or
on the capital of Lender’s holding company, if any, as a consequence of this
Agreement or the Loan to a level below that which Lender or Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration Lender’s policies and the policies of Lender’s holding company
with respect to capital adequacy), then from time to time Borrower will pay to
Lender such additional amount or amounts as will compensate Lender or Lender’s
holding company for any such reduction suffered.




(c)

A certificate of Lender setting forth the amount or amounts necessary to
compensate Lender or its holding company, as the case may be, as specified in
subparagraph (a) or (b) of this Section shall be delivered to Borrower and shall
be conclusive absent manifest error.  Borrower shall pay Lender the amount shown
as due on any such certificate within ten (10) calendar days after receipt
thereof.




(d)

Failure or delay on the part of Lender to demand compensation pursuant to this
Section shall not constitute a waiver of Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate Lender
pursuant to this Section for any increased costs or reductions incurred more
than two hundred seventy (270) days prior to the date Lender notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.





20




--------------------------------------------------------------------------------




2.8

Evidence of Indebtedness.  The Loan made by Lender shall be evidenced by a
Promissory Note payable to Lender.  Lender may attach schedules to its
Promissory Note and endorse thereon the date, amount and maturity of the Loan
and payments with respect thereto.




2.9

[Reserved].




2.10

Fees.




(a)

Commitment Fee.  At Closing, Lender shall have fully earned and Borrower shall
unconditionally pay to Lender, a non-refundable commitment fee of One Hundred
Fifty Thousand Six Hundred and No/100 Dollars ($150,600.00).




(b)

Late Payment Charge.  Unless waived by Lender in writing, if any Principal,
interest or other sum due under any Loan Document is not paid by Borrower on the
date on which it is due, Borrower shall pay to Lender upon demand an amount
equal to the lesser of five percent (5%) of such unpaid sum or the maximum
amount permitted by Applicable Laws (the “Late Payment Charge”), in order to
defray the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment.  Such amount shall be secured by the Loan Documents.




(c)

Early Termination Fee.  In the event the Loan is prepaid (in whole or in part)
or is accelerated, the Early Termination Fee, if applicable shall be due and
payable in full on the date of termination, together with all other Obligations,
including without limitation all fees and Expenses due from Borrower to Lender.




(d)

Fee Computation.  All fees hereunder shall be computed on the basis of a year of
360 days and for the actual number of days elapsed in each calculation period,
as applicable.  All fees hereunder shall be non-refundable and deemed fully
earned when due and payable.




2.11

Cross Collateralization.  The obligations of Borrower and Sponsor under this
Agreement, the Promissory Note, the Loan Documents, or otherwise are secured by
any other security interests, mortgages, pledges, liens, assignments and
encumbrances that expressly state that they secure the Obligations.




ARTICLE III.   RESERVES AND CASH MANAGEMENT




3.1

Reserves.




(a)

Borrower agrees to establish and maintain all of the reserves and escrows
required in this Article III.  All sums so reserved or escrowed shall be held in
separate deposit accounts established and maintained with Lender and no such
sums shall be deemed to be held in trust for the benefit of Borrower.  No
interest shall be payable on any funds so reserved or escrowed.  All sums so
reserved or escrowed shall be part of the Collateral and shall stand as
additional security for all of the Obligations.  If Lender at any time
reasonably determines that the amount on deposit in any reserve or escrow
pursuant to this Article III is insufficient for its intended purposes, Borrower
shall, within ten (10) calendar days following notice from Lender, deposit such
additional sums as may be required by Lender.  After the occurrence of an Event
of Default, Lender may, at its discretion, apply amounts on hand in the reserves
or escrows to cure such Event of Default.  Upon demand of Lender, Borrower shall
replenish the applicable reserve or escrow to restore any sums so applied by
Lender.





21




--------------------------------------------------------------------------------




(b)

As additional security for the payment and performance of the Obligations,
Borrower hereby unconditionally and irrevocably assigns, conveys, pledges,
mortgages, transfers, delivers, deposits, sets over and confirms unto Lender,
and hereby grants to Lender a security interest in all sums on deposit or due
under the Loan Documents including, without limitation, (i)  the Tax and
Insurance Account, and the Capital Replacement Reserve (collectively, the
“Reserves”); (ii) the accounts into which the Reserves have been deposited;
(iii) all insurance on said accounts; (iv) all accounts, contract rights and
general intangibles or other rights and interests pertaining thereto; (v) all
sums now or hereafter therein or represented thereby; (vi) all replacements,
substitutions or proceeds thereof; (vii) all instruments and documents now or
hereafter evidencing the Reserves or such accounts; (viii) all powers, options,
rights, privileges and immunities pertaining to the Reserves (including the
right to make withdrawals therefrom); and (ix) all proceeds of the foregoing.
 Borrower hereby authorizes and consents to the account into which the Reserves
have been deposited being held in Lender’s name or the name of any entity
servicing the Loan for Lender and hereby acknowledges and agrees that Lender, or
at Lender’s election, such servicing agent, shall have exclusive control over
said account.  Upon the occurrence of an Event of Default, Lender may, without
notice or demand on Borrower, at its option:  (A) withdraw any or all of the
funds (including, without limitation, interest) then remaining in the Reserves
and apply the same, after deducting all costs and expenses of safekeeping,
collection and delivery (including, but not limited to, reasonable attorneys’
fees, costs and expenses) to the Obligations in such manner as Lender shall deem
appropriate in its discretion, and the excess, if any, shall be paid to
Borrower; (B) exercise any and all rights and remedies of a secured party under
any applicable UCC; or (C) exercise any other remedies available at law or in
equity.  No such use or application of the funds contained in the Reserves shall
be deemed to cure any Default or Event of Default.




(c)

The Reserves are solely for the protection of Lender and entail no
responsibility on Lender’s part beyond the payment of the respective costs and
expenses in accordance with the terms of this Agreement and beyond the allowing
of due credit for the sums actually received.  Upon full payment of the
Obligations in accordance with the terms of this Agreement or at such earlier
time as Lender may elect, the balance in the Reserves then in Lender’s
possession shall be paid over to Borrower and no other party shall have any
right or claim thereto.




(d)

Lender may require, at its option that the Reserves be in the form of sight
draft letters of credit issued by Lender (or another institution designated by
Lender) rather than in cash deposits on such terms as are satisfactory to
Lender.




3.2

Cash Management.  Borrower covenants and agrees that it will comply with the
following terms and conditions:




(a)

Borrower has established account no. 7527818464 maintained with Lender (the
“Collection Account”), which Collection Account shall be under the sole and
exclusive control of Lender.  Borrower shall execute with Lender a deposit
account control agreement for the Collection Account in form and substance
acceptable to Lender.  Borrower hereby authorizes Lender to automatically debit
the Collection Account for the payment of any amounts due hereunder, or under
the Mortgage, or under any other Loan Documents, and Borrower hereby agrees that
it will have no right to withdraw funds from, or otherwise give instructions
with respect to, the Collection Account.  Borrower shall notify Operator and
each other Account Debtor that all Rents, additional rent and all other amounts
payable to Borrower with respect to the Healthcare Facility pursuant to the
Operating Lease or any other agreement with respect to the Healthcare Facility,
or any other Accounts owing to Sponsor, must be wired or deposited directly into
the Collection Account.  Absent the occurrence and continuance of an Event of
Default, on each Payment Date, Lender shall apply all funds on deposit in the
Collection Account at such time as follows:  First, to pay any Expenses or
indemnities then due to Lender under the Loan Documents, until paid in full;
Second, to pay any fees or premiums then due to Lender under the Loan Documents,
until paid in full; Third, to pay the accrued but unpaid interest payment due on
such date under Section 2.3(a), until paid in full; Fourth, to pay the
Amortization Payment due on such date under Section 2.3(b), until paid in full;
Fifth, to pay the amounts owing on such date with respect to the Tax and
Insurance Account and Capital Replacement Reserve, in accordance with
Sections 3.4 and 3.5, until paid in full; Sixth, to pay any other Obligations
then due and owing under the Loan Documents, until paid in full; and Seventh,
all remaining funds in the Collection Account on the third (3rd) Business Day
after each Payment Date shall be transferred by Lender to the Operating Account.




(b)

Borrower has established account no. 7527818456 maintained with Lender (the
“Operating Account”).  Until the occurrence of an Event of Default, Borrower may
give instructions regarding the disposition of funds in the Operating Account
for any purpose not prohibited by the terms and conditions of this Agreement or
the other Loan Documents.




(c)

In the event that Borrower receives any Collections that should have been sent
to the Collection Account, Borrower shall promptly upon receipt (and in any
event within three (3) Business Day of receipt) forward such Collections
directly to the Collection Account in the form received, and promptly notify
Lender of such event.





22




--------------------------------------------------------------------------------




(d)

Borrower will not (i) withdraw any amounts from the Collection Account, nor
(ii) change the procedures or sweep instructions under the agreements governing
the Collection Account and related accounts.  Borrower shall use its
commercially reasonable efforts to cause Operator to cooperate with Lender in
the identification and reconciliation of all amounts received in or required to
be deposited into the Collection Account.




(e)

Borrower agrees that all payments made to the Collection Account or otherwise
received by Lender, whether in respect of the Rents or as proceeds of other
Collateral or otherwise, and all amounts on deposit in the Operating Account,
the Collection Account or any other deposit accounts of the Credit Parties
maintained with Lender, may be applied on account of the Obligations at the
discretion of Lender after the occurrence of an Event of Default.




(f)

The Net Proceeds from any Asset Disposition and, subject to the terms of this
Agreement, any proceeds of insurance or condemnation awards paid in respect of
any Casualty Loss, in each case with respect to any property or assets of
Borrower, will be paid directly into the Casualty/Condemnation Account of the
Collection Account.




3.3

[Reserved].




3.4

Taxes and Insurance.




(a)

Subject to clause (b) of this Section 3.4, Borrower shall pay (or shall cause
Operator to pay) to Lender on each Payment Date (i) one-twelfth of the Taxes
that Lender reasonably estimates will be payable during the next twelve (12)
months in order to accumulate with Lender sufficient funds to pay all such Taxes
at least thirty (30) calendar days prior to their respective due dates; and
(ii) one-twelfth (1/12th) of the Insurance Premiums that Lender reasonably
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30)
calendar days prior to the expiration of the Policies.  Such amounts will be
deposited into a separate account with Lender or transferred by Lender to a
Subaccount (in either event, the “Tax and Insurance Account”).  Provided that no
Default or Event of Default has occurred and is continuing, Lender will
(a) apply funds in the Tax and Insurance Account to payments of Taxes and
Insurance Premiums required to be made by Borrower pursuant to Sections 2.2(g)
and 7.5, provided that Borrower shall have promptly supplied Lender with notices
of all Taxes and Insurance Premiums due; or (b) reimburse Borrower for such
amounts upon presentation of evidence of payment by Borrower or Operator;
subject, however, to Borrower’s right to contest Taxes in accordance with
Section 2.2(g).  In making any payment relating to Taxes and Insurance Premiums,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.  If Lender determines in its
reasonable judgment that the funds in the Tax and Insurance Account will be
insufficient to pay (or in excess of) the Taxes or Insurance Premiums next
coming due, Lender may increase (or decrease) the monthly contribution required
to be made by Borrower to the Tax and Insurance Account.




(b)

Notwithstanding anything to the contrary set forth in this Section 3.4, Lender
shall not require Borrower to make the monthly deposits into the Tax and
Insurance Account for Taxes and Insurance Premiums provided that:  (i) no
Default has occurred; (ii)  Operator is in compliance with the material terms of
its respective Operating Lease; (iii) the Property, Borrower and Operator, as
applicable, is covered by policies of insurance described in Section 7.5(a) of
this Agreement that remain in full force and effect and comply with the
requirements set forth in Section 7.5(b) of this Agreement; (iv) no less than
thirty (30) calendar days prior to the expiration date thereof, Borrower
delivers to Lender evidence that the Insurance Premiums for the policies
described in sub-clause (ii) above have been paid for the corresponding period,
such evidence to include, without limitation, an insurance certificate and
updated insurance binder; and (v) no less than thirty (30) calendar days prior
to the respective due date of the Taxes, Borrower deliver to Lender evidence
that such Taxes have been paid in full, such evidence to include, without
limitation, copies of the tax bills and paid tax receipts or a copy of the
cashed check or credit card receipt, unless the same are being contested in good
faith by appropriate proceedings (diligently conducted) and adequate reserved in
accordance with GAAP are being maintained by Borrower.  Upon a violation of any
of the requirements in the preceding sentence, Lender, at its option, may
thereafter require that Borrower makes deposits into the Tax and Insurance
Account as otherwise contemplated by this Section 3.4.





23




--------------------------------------------------------------------------------




3.5

Capital Replacement Reserve.  Following Lender’s reasonable determination that
Borrower or Operator is not maintaining the Property in the manner required by
the Loan Documents or upon the occurrence of a Default or Event of Default,
Borrower shall deposit or shall cause Operator to Deposit to Lender on each
Payment Date, a monthly amount sufficient to maintain the proper maintenance and
operation of the Property, which shall be escrowed with and held by Lender in a
capital replacement reserve (“Capital Replacement Reserve”).  So long as no
Default or Event of Default exists hereunder or will be caused thereby, the
funds contained in the Capital Replacement Reserve shall be utilized to
reimburse Borrower solely for capital expenditures of Borrower or Operator
approved in advance by Lender in writing, which approval shall not be
unreasonably withheld or delayed; provided, however, that after giving effect to
the release of the funds from the Capital Replacement Reserve, Credit Parties
shall continue to be in compliance with the financial covenants set forth in
Article IX hereof.  Lender shall reimburse Borrower or, if directed by the
Borrower, Operator from the Capital Replacement Reserve for the actual cost of
such approved capital expenditures upon Borrower’s providing Lender with paid
receipts, lien waivers and other documentation deemed reasonably necessary by
Lender.




ARTICLE IV.   COLLATERAL




4.1

Grant of Security Interests.  As security for the performance and prompt payment
in full in cash of all Obligations, and as further security for the payment and
performance by Borrower, Borrower (or if referring to another Person, such
Person) hereby pledges and grants to Lender a First Priority Lien upon, and
security interest in, any and all assets and rights and interests in or to
property of Borrower, whether real or personal, tangible or intangible, in which
a Lien is granted or purported to be granted pursuant to the Collateral
Documents (collectively, the “Collateral”).  Borrower shall not, without
obtaining the prior written consent of Lender, further pledge, assign or grant
any security interest in any of its property, or permit any Lien to attach
thereto, or any levy to be made thereon, or any UCC Financing Statements, except
those naming Lender as the secured party, to be filed with respect thereto.
 This Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC.




4.2

Lien on Realty.  The due and punctual payment and performance of the Obligations
shall also be secured by the Lien created by the Mortgage upon the real property
of Borrower described therein.  Borrower shall not acquire at any time or times
hereafter any fee simple interest in other real property without the prior
written consent of Lender.  Borrower agrees promptly to execute and deliver to
Lender, as additional security and Collateral for the Obligations, a Mortgage
and such other usual and customary documents and insurance policies,
satisfactory in form and substance to Lender, with respect to such real
property.  




4.3

Representations and Covenants Regarding Collateral.




(a)

Representations and Warranties.  Borrower represents and warrants to Lender that
except for the Permitted Encumbrances, (i) upon the filing of UCC financing
statements covering the Collateral in all required jurisdictions, this Agreement
creates a valid, perfected, First Priority and exclusive security interest in
all personal property of Borrower as to which perfection may be achieved by
filing; (ii) Lender’s security interests in the Collateral constitute, and will
at all times constitute, First Priority and exclusive Liens on the Collateral;
and (iii)  Borrower is, or will be at the time additional Collateral is acquired
by Borrower, the absolute owner of such additional Collateral with full right to
pledge, sell, transfer and create a security interest therein, free and clear of
any and all claims or Liens other than Permitted Encumbrances.




(b)

Covenants.  Borrower, at its expense, agrees to forever warrant and defend the
Collateral from any and all claims and demands of any other Person, other than
holders of Permitted Encumbrances.




(c)

Collateral Records.  Borrower shall execute and deliver promptly to Lender, from
time to time, solely for Lender’s convenience in maintaining a record of the
Collateral, such written statements and schedules as Lender may require
designating, identifying or describing the Collateral.  The failure by Borrower,
however, to promptly give Lender such statements or schedules shall not affect,
diminish, modify or otherwise limit the Liens on the Collateral granted pursuant
to the Collateral Documents.





24




--------------------------------------------------------------------------------




ARTICLE V.   CONDITIONS TO CLOSING




5.1

Closing.  Subject to the satisfaction of the conditions of this Section 5, the
Loan shall be made available on such date (the “Closing Date”) and at such time
as may be mutually agreeable to the parties contemporaneously with the execution
hereof (“Closing”).




5.2

Conditions of the Loan.  The obligation of Lender to make the Loan hereunder is
subject to satisfaction of the following conditions precedent:




(a)

Lender shall have received all of the following, each of which shall be
originals, telecopies or other electronic transmissions (followed promptly by
originals) unless otherwise specified, each properly executed by an Authorized
Officer of the signing Credit Party, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to Lender:




(i)

executed counterparts of this Agreement and the other Loan Documents required by
Lender to be executed on the Closing Date;




(ii)

a Promissory Note;




(iii)

such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Authorized Officers of each Credit Party as Lender may
require evidencing the identity, authority and capacity of each Authorized
Officer thereof authorized to act as an Authorized Officer in connection with
this Agreement and the other Loan Documents to which such Credit Party is a
party;




(iv)

such Organization Documents and certifications as Lender may require to evidence
that each Credit Party is duly organized or formed, and that each Credit Party
is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification;




(v)

a certificate by an Authorized Officer of Borrower either (A) attaching copies
of all consents, licenses and approvals required in connection with the
execution, delivery and performance by Borrower and the validity against
Borrower of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect; or (B) stating that no
such consents, licenses or approvals are so required;




(vi)

a certificate signed by an Authorized Officer of Borrower certifying:  (A) that
the conditions specified in this Section 5.2 have been satisfied; (B) that there
has been no event or circumstance since December 31, 2013 that has had or could
be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; (C) that no event or circumstance has occurred or
exists that constitutes a Default or an Event of Default; and (D) as to the
solvency of Borrower and Sponsor as of the Closing Date and after giving effect
to the Loan made on the Closing Date;




(vii)

evidence that all Required Insurance has been obtained and is in effect; and




(viii)

correct and complete certified copies of the fully executed (A) Operating Lease;
(B) Ground Lease; (C) Tenant Estoppel Certificates; and (D) the licenses of
Borrower necessary for Borrower’s business as presently conducted, together with
all applicable amendments thereto, all of which shall be acceptable to Lender in
its sole and absolute discretion.




(b)

Lender shall have received on or before the Closing Date, lien searches
(including UCC, tax lien, and judgment searches) demonstrating the absence of
Liens on the Collateral of Borrower and the Accommodation Pledgors other than
Permitted Liens or Liens satisfied as of the Closing Date to the satisfaction of
Lender;




(c)

Lender shall have received:  (i) copies of all filing receipts and
acknowledgments issued by the appropriate Governmental Authority to evidence
recordation or filing necessary to perfect the Lien of Lender on the Collateral
or other satisfactory evidence of such recordation and filing; and (ii) evidence
that such Lien constitutes a First Priority Lien in favor of Lender other than
Liens to be satisfied as of the Closing Date to the satisfaction of Lender;





25




--------------------------------------------------------------------------------




(d)

Lender shall have received such financial statements, reports, certifications,
and other operational information required to be delivered under this Agreement
or otherwise required by Lender;




(e)

The existing obligations of Borrower in connection with the lenders and other
creditors set forth on Schedule 5.2 hereto shall be terminated and paid in full
at Closing to the satisfaction of Lender, and all Liens encumbering the
Collateral (other than Permitted Liens) shall be terminated and/or released upon
such payment to the satisfaction of Lender;




(f)

Lender shall have received a favorable written opinion (addressed to Lender and
dated the Closing Date) of legal counsel for Borrower and Sponsor, in form and
substance acceptable to Lender in its sole discretion;




(g)

Lender shall have received an executed copy of the Limited Guaranty;




(h)

Lender shall have received true, correct and complete copies of all closing
documents evidence satisfactory to it that Borrower has completed (or
concurrently with the making of the Loan hereunder will complete) the Closing
Date Acquisition pursuant to the terms and conditions of the Purchase Agreement,
which documents agreements and all schedules, ancillary agreements and documents
related thereto or executed in connection therewith shall be in form and
substance satisfactory to Lender in its sole discretion;




(i)

Lender shall have received evidence satisfactory to it that the amount of the
Loan does not exceed seventy-five percent (75%) of the aggregate appraised value
of the Real Property as reflected on appraisal reports prepared by licensed
professional acceptable to Lender in its sole discretion;




(j)

 Borrower and Sponsor shall have executed and filed IRS Form 8821 with the
appropriate office of the IRS; and




(k)

Lender shall have received such other assurances, certificates, documents,
consents or opinions as Lender may require.




Upon the execution of this Agreement and the initial disbursement of the Loan
hereunder, all of the above conditions precedent shall have been deemed
satisfied, except as Borrower shall otherwise agree in a separate writing.




ARTICLE VI.   REPRESENTATIONS AND WARRANTIES




Borrower represents and warrants to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 6 with reference to a specific Section
of this Article VI:




6.1

Organization.  Borrower and Sponsor have been duly organized and are validly
existing and in good standing under the laws of the state of its formation, with
requisite power and authority, and all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to own its properties and
to transact the business in every state in which it is now engaged.  Borrower
and Sponsor are duly qualified to do business and are in good standing in each
jurisdiction where it is required to be so qualified in connection with its
properties, business and operations.  Borrower is and always has been a Special
Purpose Entity.




6.2

Authorization; Enforceability.  Borrower and Sponsor have taken all necessary
action to authorize the execution, delivery and performance of the Loan
Documents executed and delivered by it.  The Loan Documents have been duly
executed and delivered by Borrower and Sponsor and constitute legal, valid and
binding obligations of Borrower and Sponsor, enforceable against Borrower and
Sponsor in accordance with their respective terms, subject to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and general principles of equity.  The Loan Documents are not subject to, and
neither Borrower nor Sponsor asserted, any right of rescission, set-off,
counterclaim or defense, including the defense of usury.  





26




--------------------------------------------------------------------------------




6.3

No Conflicts.  The execution, delivery and performance of the Loan Documents by
Borrower and Sponsor and the transactions contemplated thereby will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any Lien (other than
pursuant to the Loan Documents) upon any of the properties and assets of
Borrower and Sponsor pursuant to the terms of, any agreement or instrument to
which Borrower is a party or by which its property is subject, nor will such
action result in any violation of the provisions of any statute or any order,
rule or regulation of any Governmental Authority having jurisdiction over
Borrower or any of its properties.  Any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Borrower and Sponsor of the Loan
Documents has been obtained and is in full force and effect.




6.4

Litigation.  There are no actions, suits or other proceedings at law or in
equity by or before any Governmental Authority now pending or threatened in
writing against or affecting Borrower, Sponsor, the Healthcare Facility, or, to
the knowledge of Borrower, any Operator Party, which, if adversely determined,
might, individually or in the aggregate, reasonably expected to have a Material
Adverse Effect.




6.5

No Defaults.  No event or circumstance has occurred or exists that constitutes a
Default or Event of Default.  No Credit Party is in material default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default, under any Material Contract or in
the payment of any Permitted Indebtedness.  There is no basis upon which any
party (other than Borrower) could terminate a Material Contract prior to its
scheduled termination date.  Borrower is not in default in any material respect
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Lien or any other agreement
or instrument to which it is a party or by which it, the Healthcare Facility or
the Collateral is bound.




6.6

Restrictive Agreement.  Borrower is not a party to any Restrictive Agreement
(other than a Restrictive Agreement entered into in connection with a purchase
or lease of fixed or capital assets, including real property, that prohibits
Liens on such fixed or capital assets, including real property) or any other
agreement or instrument, or subject to any restriction, which might adversely
affect Borrower, any the Collateral or the Healthcare Facility, or Borrower’s
business, properties, operations or condition, financial or otherwise.




6.7

Title.  Borrower has good, marketable and leasehold title to its respective Real
Property, free and clear of all Liens except the Permitted Encumbrances.  All
transfer taxes, deed stamps, intangible taxes or other amounts in the nature of
transfer taxes required to be paid by Borrower or any other Person under
applicable Legal Requirements in connection with the transfer of the Real
Property to Borrower have been paid.  Each Mortgage when properly recorded in
the appropriate records, together with any UCC Financing Statements required to
be filed in connection therewith, will create (a) a valid, perfected First
Priority Lien on Borrower’s interest in the applicable Collateral; and (b) valid
and perfected First Priority security interests in and to, and perfected
collateral assignments of, all applicable personalty (including the Leases), all
in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances.  All mortgage, recording, stamp, intangible
or other similar taxes required to be paid by Borrower or any other Person under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents have been paid.  The Permitted Encumbrances do not materially
adversely affect the value, operation or use of any Real Property, or Borrower’s
ability to repay the Loan.  No condemnation or other proceeding has been
commenced or, to any Credit Party’s best knowledge, is contemplated with respect
to all or part of the Real Property or for the relocation of roadways providing
access to any of the Real Property.  There are no claims for payment for work,
labor or materials affecting any of the Real Property which are or may become a
Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.  There are no outstanding options to purchase or rights of first
refusal affecting all or any portion of the Real Property.  The surveys for the
Real Property delivered to Lender do not fail to reflect any material matter
affecting any Real Property or the title thereto.  All of the Improvements
included in determining the appraised value of the Real Property lie wholly
within the boundaries and building restriction lines of the Real Property, and
no improvement on an adjoining property encroaches upon the Real Property, and
no easement or other encumbrance upon the Real Property encroaches upon any of
the improvements, except those insured against by the Title Insurance Policy.
 Each parcel comprising the Real Property is a separate tax lot and is not a
portion of any other tax lot that is not a part of the applicable Real Property.
 There are no pending or proposed special or other assessments for public
improvements or otherwise affecting the Real Property, or any contemplated
improvements to the Real Property that may result in such special or other
assessments.  With respect to the Title Insurance Policies, (i) the Title
Insurance Policies are in full force and effect; (ii) the Title Insurance
Policies are freely assignable by Lender to and will inure to the benefit of the
transferee (subject to recordation of an assignment of mortgage) without the
consent or any notification to the insurer; (iii) the premium with respect
thereto has been paid in full (or will be paid in full with a portion of the
proceeds of the Loan); (iv) the Title Insurance Policy is issued by a title
insurance company licensed to issue policies in the state of Nebraska; (v) no
claims have been made under the Title Insurance Policy and no other action has
been taken that would materially impair the Title Insurance Policy; and (vi) the
Title Insurance Policies contains no exclusions except as may be permitted by
Lender.





27




--------------------------------------------------------------------------------




6.8

No Bankruptcy Filing.  None of Borrower, Sponsor, or, to the knowledge of
Borrower, any Operator Party is contemplating either the filing of any
Insolvency Proceeding. Neither Borrower nor Sponsor has any knowledge of any
Person contemplating the filing of any such petition against Borrower, Sponsor,
or any Operator Party.




6.9

Solvency.  Borrower and Sponsor are Solvent.




6.10

Full and Accurate Disclosure.  No statement of fact made by Borrower or Sponsor
in any Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained therein not
misleading.  There is no material fact presently known to Borrower or Sponsor
that has not been disclosed to Lender which adversely affects, or, as far as
Borrower or Sponsor can foresee, might adversely affect, the Healthcare Facility
or the business, operations or condition (financial or otherwise) of Borrower,
Sponsor or any Operator Party.  All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in respect of Borrower, Sponsor, and the Healthcare Facility (i) are true,
complete and correct in all material respects; (ii) accurately represent the
financial condition of Borrower, Sponsor and the Healthcare Facility as of the
date of such reports; and (iii) to the extent prepared by an independent
certified public accounting firm, have been prepared in accordance with GAAP
consistently applied throughout the periods covered, except as disclosed
therein.  Neither Credit Party has any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments, unrealized or anticipated
losses from any unfavorable commitments or any liabilities or obligations not
expressly permitted by this Agreement.  Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower, Sponsor, or the Healthcare
Facility from that set forth in said financial statements.  Borrower and Sponsor
have disclosed to Lender all agreements, instruments and corporate or other
restrictions to which Borrower or Sponsor is subject, and all other matters
known to Borrower and Sponsor, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.




6.11

Tax Filings.  To the extent required, Borrower and Sponsor have filed (or have
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower and Sponsor.  Borrower and Sponsor believe that their tax returns
(if any) properly reflect the income and taxes of Borrower and Sponsor for the
periods covered thereby, subject only to reasonable adjustments required by the
IRS or other applicable tax authority upon audit.




6.12

No Plan Assets.  As of the Closing Date and at all times thereafter (a) no
Credit Party is and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA; (b) none of the assets of any Credit Party constitutes or
will constitute “plan assets” of one or more such plans within the meaning of
29 C.F.R. Section 2510.3-101; (c)  Borrower is not and will not be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(d) transactions by or with Borrower are not and will not be subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans.  As of the date hereof, neither Borrower, nor any member of
a “controlled group of corporations” (within the meaning of Section 414 of the
Code) maintains, sponsors or contributes to a “defined benefit plan” (within the
meaning of Section 3(35) of ERISA) or a “multiemployer pension plan” (within the
meaning of Section 3(37)(A) of ERISA).




6.13

Compliance.  Borrower, Sponsor and, to the knowledge of Borrower, each Operator
Party is in compliance in all material respects with the requirements of all
Laws and all Governmental Authorizations applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.




6.14

Contracts.  There are no service, maintenance, repair or property management
contracts affecting or other contracts affecting the Real Property entered into
by Borrower other than the Ground Lease, the Operating Lease and the Loan
Documents.  .




6.15

Federal Reserve Regulations; Investment Company Act.  No part of the proceeds of
the Loan will be used for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or for any other purpose that would be inconsistent with
such Regulation U or any other regulation of such Board of Governors, or for any
purpose prohibited by Laws or any Loan Document.  No Credit Party is (a) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; (b) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 2005, as amended; or
(c) subject to any other Laws which purport to restrict or regulate its ability
to borrow money.





28




--------------------------------------------------------------------------------




6.16

Easements; Utilities and Public Access.  All easements, cross easements,
licenses, air rights and rights-of-way or other similar property interests, if
any, necessary for the full utilization of the improvements for their intended
purposes have been obtained, are described in the Title Insurance Policy and are
in full force and effect without default thereunder.  The Real Property has
rights of access to public ways and is served by water, sewer, sanitary sewer
and storm drain facilities adequate to service it for its intended uses.  All
public utilities necessary or convenient to the full use and enjoyment of the
Real Property are located in the public right-of-way abutting the Real Property,
and all such utilities are connected so as to serve the Real Property without
passing over other property absent a valid easement.  All roads necessary for
the use of the Real Property for its current purpose have been completed and
dedicated to public use and accepted by all Governmental Authorities.




6.17

Physical Condition.  The Real Property, including all improvements, parking
facilities, systems, Equipment and landscaping, are in good condition, order and
repair in all material respects; and there exists no structural or other
material defect or damages to the Real Property, whether latent or otherwise.
 Borrower has not received notice from any insurance company or bonding company
of any defect or inadequacy in the Real Property, or any part thereof, which
would adversely affect its insurability or cause the imposition of extraordinary
premiums or charges thereon or any termination of any policy of insurance or
bond.  No portion of the Real Property is located in an area identified by the
Federal Emergency Management Agency as an area having special flood hazards.
 The improvements have suffered no material casualty or damage which has not
been fully repaired and the cost thereof fully paid.




6.18

Fraudulent Transfer.  Borrower has not entered into the Loan or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor, and
Borrower has not received reasonably equivalent value in exchange for its
obligations under the Loan Documents.  Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrower’s assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total probable liabilities, including subordinated,
unliquidated, disputed or contingent liabilities, including the maximum amount
of its contingent liabilities or its debts as such debts become absolute and
matured.  Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted.  Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).




6.19

Ownership of Borrower.  A list of the holders of the Equity Interests of
Borrower and Sponsor is set forth in Schedule 6.19 attached hereto and
incorporated herein by reference, and no other Person has any rights and/or
claim to any issued or unissued Equity Interests of Borrower and Sponsor, except
as set forth on said Schedule 6.19.




6.20

 [Reserved].  




6.21

Compliance with Environmental Laws.  Borrower’s and each other Credit Party’s
past or present operations, real estate or other properties and assets,
including, without limitation, the Healthcare Facility, are not subject to any
federal, state or local investigation to determine whether any remedial action
is needed to address any environmental pollution, Hazardous Material or
environmental clean-up.  Borrower has not received any Environmental Notice
related to the Real Property.  No Credit Party has any contingent liability with
respect to any Environmental Release, environmental pollution or Hazardous
Materials on any real estate now or previously owned, leased or operated by it,
including, without limitation, the Healthcare Facility.




6.22

Hazardous Materials.  Except as disclosed on Schedule 6.22, (a) neither the Real
Property nor any portion thereof is in violation of any Legal Requirement in any
material respect pertaining to or imposing liability or standards of conduct
concerning environmental regulation, contamination or clean-up, including under
any Environmental Laws; (b) the Real Property is not subject to any private or
governmental Lien or judicial or administrative notice or action or inquiry,
investigation or claim relating to Hazardous Materials; (c) to the best of
Borrower’s knowledge, no Hazardous Materials are or have been (including the
period prior to Borrower’s acquisition of the Real Property), discharged,
generated, treated, disposed of or stored on, incorporated in, or removed or
transported from the Real Property in violation of any Environmental Law; (d) to
the best of Borrower’s knowledge, there has been no Environmental Release of
Hazardous Materials in, on or under any nearby real property which could migrate
to or otherwise materially affect the Real Property; (e) to the best of
Borrower’s knowledge, no Toxic Mold is within or adversely affects the occupied
improvements of the Real Property which requires remediation; (f) other than as
set forth on Schedule 6.22, to the best of Borrower’s and Sponsor’s knowledge,
no underground storage tanks exist on the Real Property and the Real Property
has never been used as a landfill; and (g) there have been no environmental
investigations, studies, audits, reviews or other analyses conducted by or on
behalf of Borrower which have not been provided to Lender.





29




--------------------------------------------------------------------------------




6.23

Employee Matters.  There are no controversies pending or, to the knowledge of
Borrower, threatened between any Credit Party and any of its employees, agents
or independent contractors, other than employee grievances arising in the
ordinary course of business which would not, in the aggregate, have a Material
Adverse Effect, and each Credit Party is in compliance with all Laws respecting
employment and employment terms, conditions and practices except for such
noncompliance which would not have a Material Adverse Effect.




6.24

Intellectual Property.  Borrower possesses adequate Intellectual Property to
continue to conduct its business as heretofore conducted by it except to the
extent that the failure to possess such items would not have a Material Adverse
Effect.  No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of Borrower, threatened, by any Licensor or other Person,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.




6.25

Healthcare Authorizations.  Borrower and Sponsor (a) have, or have made timely
application for in accordance with Applicable Laws, all Healthcare
Authorizations and other rights from, and have made all material declarations
and filings with, all applicable Governmental Authorities, all self-regulatory
authorities and all courts and other tribunals necessary to engage in the
ownership, management and operation of the Healthcare Facility; and (b) have not
received a Citation that has not been corrected to the satisfaction of or waived
by the applicable Governmental Authority, nor have any knowledge that any
Governmental Authority is considering limiting, suspending or revoking any
Healthcare Authorization.  All of such Healthcare Authorizations are valid and
in full force and effect and Borrower and Sponsor are in material compliance
with the terms and conditions of all such Healthcare Authorizations, except
where failure to be in such compliance or for a Healthcare Authorization to be
valid and in full force and effect would not reasonably be expected to have a
Material Adverse Effect.




6.26

HIPAA/HITECH Compliance.  Borrower is not a “covered entity” or “business
associate” as either such term is defined under HIPAA/HITECH.




6.27

Reimbursement; Third-Party Payors.  Borrower is not a party to any participation
agreements with Third-Party Payors with respect to the business operations of
Borrower.  Only Operator is required to qualified for participation in the
Government Reimbursement Programs with respect to the Healthcare Facility.
 Without limitation, there are no conditions not complied with by any Credit
Party that could jeopardize participation in any Government Reimbursement
Program or related contracts or otherwise could reasonably be expected to have a
Material Adverse Effect.




6.28

Other Healthcare Regulatory Matters.  As of the Closing Date, neither Borrower
nor Sponsor (a) is a party to a corporate integrity agreement; (b) has any
reporting obligations pursuant to a settlement agreement, plan of correction, or
other remedial measure entered into with a Governmental Authority; (c) is
currently, or to Borrower’s best knowledge, has been the subject of any
investigation conducted by any Governmental Authority, including, without
limitation, an investigation involving compliance with Healthcare Laws; (d) is
or has been a defendant in any qui tam/false claims act litigation; and (e) has
been served with or received any written search warrant, subpoena, civil
investigative demand or contact letter from any Governmental Authority related
to their business operations or the Healthcare Facility owned or operated by
them.




6.29

Compliance with Healthcare Laws.




(a)

Borrower and Sponsor and, to the actual knowledge of Borrower without inquiry,
each Operator Party has timely filed or caused to be timely filed, all material
cost reports and other reports of every kind whatsoever required by a Government
Reimbursement Program, to have been filed or made with respect to the business
operations of Borrower and Sponsor and Operator Party.  There are no claims,
actions or appeals pending (and none of Borrower, Sponsor or, to the knowledge
of Borrower, any Operator Party has filed any claims or reports which should
result in any such claims, actions or appeals) before any Governmental Authority
pertaining to Borrower’s or Sponsor’s or, to the knowledge of Borrower, Operator
Party’s business operations including, without limitation, any intermediary or
carrier, the provider reimbursement review board or the administrator of CMS,
with respect to any Medicare or Medicaid cost reports or claims filed by
Borrower, Sponsor or Operator Party, or any disallowance by any Governmental
Authority in connection with any audit of such cost reports;]





30




--------------------------------------------------------------------------------




(b)

Borrower, Sponsor, and, to the actual knowledge of Borrower without inquiry,
Operator Party have obtained all necessary accreditations to operate its
business as now conducted, and currently is in compliance with all statutory and
regulatory requirements applicable to it, the failure of which would have a
Material Adverse Effect;




(c)

With the exception of those customary and periodic investigations, inspections,
inquiries, and audits required to be conducted of all facilities licensed or
certified in the manner of the Healthcare Facility per the requirements of
Applicable Laws or by private payor contract, none of Borrower, Sponsor, or, to
the actual knowledge of Borrower without inquiry, any Operator Party is
currently nor has in the past been subject to:  (i) any state or local
governmental investigation, inspection or inquiry related to any license or
licensure standards applicable to Borrower, Sponsor or Operator Party; (ii) any
federal, state, local governmental or private payor civil or criminal
investigations, inquiries or audits involving and/or related to any federal,
state or private payor healthcare fraud and abuse provisions or contractual
prohibitions of healthcare fraud and abuse; or (iii) any federal, state or
private payor inquiry, investigation, inspection or audit regarding Borrower,
Sponsor, or Operator Party or their activities, including, without limitation,
any federal, state or private payor inquiry or investigation of any Person
having “ownership, financial or control interest” in Borrower, Sponsor, or any
Operator Party (as that term is defined in 42 C.F.R. § 420.201 et seq.)
involving and/or related to healthcare fraud and abuse, false claims under
31 U.S.C. §§ 3729-3731 or any similar contractual prohibition, or any qui tam
action brought pursuant to 31 U.S.C. § 3729 et seq.;




(d)

No director, officer, shareholder, employee or Person with a “direct or indirect
ownership interest” (as that phrase is defined in 42 C.F.R. § 420.201) in
Borrower, Sponsor, or, to the actual knowledge of Borrower without inquiry,
Operator Party:  (i) has had a civil monetary penalty assessed against him or
her pursuant to 42 U.S.C. § 1320a-7a; (ii) has been excluded from participation
in a Federal Health Care Program (as that term is defined in 42 U.S.C.
§ 1320a-7b); (iii) has been convicted (as that term is defined in 42 C.F.R.
§ 1001.2) of any of those offenses described in 42 U.S.C. § 1320a-7b or
18 U.S.C. §§ 669, 1035, 1347, 1518, including without limitation any of the
following categories of offenses:  (A) criminal offenses relating to the
delivery of an item or service under any Federal Health Care Program (as that
term is defined in 42 U.S.C. § 1320a-7b) or healthcare benefit program (as that
term is defined in 18 U.S.C. § 24b); (B) criminal offenses under federal or
state law relating to patient neglect or abuse in connection with the delivery
of a healthcare item or service; (C) criminal offenses under Laws relating to
fraud and abuse, theft, embezzlement, false statements to third parties, money
laundering, kickbacks, breach of fiduciary responsibility or other financial
misconduct in connection with the delivery of a healthcare item or service or
with respect to any act or omission in a program operated by or financed in
whole or in part by any federal, state or local governmental agency; (D) Laws
relating to the interference with or obstruction of any investigations into any
criminal offenses described in subclauses (i) through (iii) above; or
(E) criminal offenses under Applicable Laws relating to the unlawful
manufacturing, distribution, prescription or dispensing of a controlled
substance; or (iv) has been involved or named in a U.S. Attorney complaint made
or any other action taken pursuant to the False Claims Act under 31 U.S.C.
§§ 3729-3731 or qui tam action brought pursuant to 31 U.S.C. § 3729 et seq.;




(e)

Borrower and Sponsor are and shall continue to be in compliance in all material
respects with all Applicable Laws relating to its relationships with physicians;




(f)

Borrower, Sponsor, and their employees and contractors (other than contracted
agencies), in the exercise of their duties on behalf of Borrower and Sponsor are
and shall continue to be in compliance in all material respects with all Laws
(including, without limitation, Healthcare Laws) applicable to the collections
on Accounts, any contracts relating thereto or any other Collateral, or
otherwise applicable to its business and properties, a violation of which could
materially affect its ability to collect on its Accounts or repay the
Obligations;




(g)

All Persons providing professional health care services for or on behalf of
Borrower or Sponsor (either as an employee or independent contractor) are
appropriately licensed in every jurisdiction in which they hold themselves out
as professional health care providers; and




(h)

No Healthcare Authorizations of Borrower or Sponsor have been suspended,
revoked, limited or denied renewal at any time.





31




--------------------------------------------------------------------------------




6.30

[Reserved].




6.31

Name; Principal Place of Business.  Borrower does not use and or will use any
trade name and has not done and will not do business under any name other than
Global Medical REIT Omaha, LLC (in Nebraska) or its actual name set forth
herein.  The principal place of business of Borrower is its primary address for
notices as set forth in Section 10.1, and Borrower has no other place of
business.




6.32

Federal Employer Identification Number.  Borrower’s federal employer
identification number is listed on Schedule 6.32.




6.33

Survival.  All of the representations and warranties in this Article VI and
elsewhere in the Loan Documents (a) shall survive for so long as any of the
Obligations remain owing to Lender; and (b) shall be deemed to have been relied
upon by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.




ARTICLE VII.   AFFIRMATIVE COVENANTS




So long as the Loan or other Obligations hereunder shall remain unpaid or
unsatisfied, Borrower covenants and agrees as follows:




7.1

Payment of Obligations.  Borrower shall, and shall cause Sponsor to, pay and
discharge as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, sewer use fees, water rates,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Borrower or Sponsor; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.




7.2

Preservation of Existence, Etc.  Borrower shall, and shall cause Sponsor to,
(a) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.







7.3

Maintenance of Properties.  Borrower shall  (a) maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its Healthcare Facility.




7.4

Access to Real Property.  Subject to the rights of tenants, Borrower shall
permit agents, representatives, consultants and employees of Lender to inspect
the Real Property or any part thereof at reasonable hours upon reasonable
advance notice.





32




--------------------------------------------------------------------------------




7.5

Insurance.




(a)

Coverage.  Borrower, at its sole cost, for the mutual benefit of Borrower and
Lender, shall obtain and maintain (or cause Operator to obtain and maintain)
during the term of the Loan the following policies of insurance:




(i)

Property insurance insuring against loss or damage customarily included under so
called “all risk” or “special form” policies including fire, windstorm,
lightning, vandalism, and malicious mischief, boiler and machinery and, if
required by Lender, flood and/or earthquake coverage and subject to
subsection (xi) below, coverage for damage or destruction caused by the acts of
“Terrorists,” both foreign and domestic (or such policies shall have no
exclusion from coverage with respect thereto), and such other insurable hazards
as, under good insurance practices, from time to time are insured against for
other property and buildings similar to the premises in nature, use, location,
height, and type of construction.  Such insurance policy shall also insure for
ordinance of law coverage, coverage for loss to the undamaged portion of the
building, costs of demolition and increased cost of construction in amounts
satisfactory to Lender.  Each such insurance policy shall (A) be in an amount
equal to 100% of the then replacement cost of the Improvements without deduction
for physical depreciation; (B) have deductibles no greater than $10,000 per
occurrence; (C) be paid annually in advance; and (D) be on a replacement cost
basis and contain both no coinsurance and an agreed amount endorsement, and
shall cover, without limitation, all tenant improvements and betterments that
Borrower is required to insure on a replacement cost basis.  Lender shall be
named Mortgagee and Lender’s Loss Payee on a Standard Mortgagee Endorsement.




(ii)

Flood insurance if any part of the Property is located in an area now or
hereafter designated by the Federal Emergency Management Agency as a Zone “A” &
“V” Special Hazard Area, or such other Special Hazard Area if Lender so requires
in its sole discretion.  Such policy shall (A) be in an amount equal to (1) 100%
of the full replacement cost of the Improvements on the Property (without any
deduction for depreciation); or (2) such other amount as agreed to by Lender;
and (B) have a maximum permissible deductible of $3,000.




(iii)

Public liability insurance to be provided by both Borrower and Operator on an
occurrence basis with no deductible or self-insured retention unless otherwise
approved by Lender in advance and in writing, including (A) acts of foreign and
domestic  terrorism, (B) “Commercial General Liability Insurance”; (C)  “Owned”,
“Hired” and “Non Owned Auto Liability”; and (D) umbrella liability coverage for
personal injury, bodily injury, death, accident and property damage, such
insurance providing in combination no less than containing minimum limits per
occurrence of $1,000,000 and $3,000,000 in the aggregate for any policy year;
together with at least $5,000,000 excess and/or umbrella liability insurance for
any and all claims.  If the aggregate limit applying to the property is reduced
by the payment of a claim or equal to or greater than fifty percent (50%) of the
annual aggregate, Borrower shall arrange to have the aggregate limit restored by
endorsement to the existing policy or the purchase of an additional insurance
policy unless, in Lender’s reasonable judgment, Borrower maintains sufficient
concurrent excess liability insurance to satisfy the liability requirements of
this Agreement without the reinstatement of the aggregate limit.  The policies
described in this subsection shall also include coverage for elevators,
escalators, independent contractors, “Contractual Liability” (covering, to the
maximum extent permitted by law, Borrower’s Sponsor’s obligation to indemnify
Lender as required under this Agreement and the other Loan Documents),
“Products” and “Completed Operations Liability” coverage.




(iv)

Evidence of professional liability insurance for Operator is to be provided with
such insurance companies and in such reasonable amounts covering such insurable
risks as are at all times satisfactory to Lender.




(v)

Rental loss and/or business interruption insurance (A) with Lender being named
as “Lender Loss Payee”; (B) in an amount equal to one hundred percent (100%) of
the projected Rents from the Property during the event that caused the loss of
income; and (C) containing at least a six (6) month extended period of indemnity
endorsement which provides that after the physical loss to the Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
eighteen (18) months from the date that the Property is damaged or destroyed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period.  The amount of such insurance shall be increased from
time to time during the term of the Loan as and when the estimated or actual
Rents increase.  Coverage shall include acts of foreign and domestic terrorism.





33




--------------------------------------------------------------------------------




(vi)

Comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all tenant improvements and betterments that
Borrower is required to insure pursuant to the lease on a replacement cost basis
and in an amount equal to 100% of the full replacement cost of the Improvements
on such Property (without any deduction for depreciation).




(vii)

Worker’s compensation and disability insurance with respect to any employees of
Borrower, as required by any Legal Requirement.




(viii)

During any period of repair or restoration, builder’s “all-risk” insurance on
the so called completed value basis in an amount equal to not less than the full
insurable value of the Property, against such risks (including fire and extended
coverage and collapse of the Improvements to agreed limits) as Lender may
request, in form and substance acceptable to Lender.




(ix)

Coverage to compensate for ordinance of law the cost of demolition and the
increased cost of construction in an amount satisfactory to Lender.




(x)

Such other insurance (including, but not limited to, environmental liability
insurance, earthquake insurance, sinkhole insurance, mine subsidence insurance
and windstorm insurance) and such higher limits as may from time to time be
reasonably required by Lender in order to protect its interests.




(xi)

Notwithstanding anything in subsection (i) above to the contrary, Borrower shall
be required to obtain and maintain (or cause Operator to obtain and maintain)
coverage in its property insurance Policy (or by a separate Policy) against loss
or damage by terrorist acts in an amount equal to 100% of the full replacement
cost of the Property; provided that such coverage is available.  In the event
that such coverage with respect to terrorist acts is not included as part of the
“all risk” property policy required by subsection (i) above, Borrower shall,
nevertheless be required to obtain (or cause Operator to obtain) coverage for
terrorism (as stand-alone coverage) in an amount equal to 100% of the full
replacement cost of the Property; provided that such coverage is available.
 Notwithstanding the foregoing, with respect to any such stand-alone policy
covering terrorist acts, Borrower shall not be required to pay any Insurance
Premiums solely with respect to such terrorism coverage in excess of the
Terrorism Premium Cap; provided that if the Insurance Premiums payable with
respect to such terrorism coverage exceeds the Terrorism Premium Cap, Lender
may, at its option (1) purchase such stand-alone terrorism Policy, with Borrower
paying such portion of the Insurance Premiums with respect thereto equal to the
Terrorism Premium Cap and Lender paying such portion of the Insurance Premiums
in excess of the Terrorism Premium Cap; or (2) modify the deductible amounts,
policy limits and other required policy terms to reduce the Insurance Premiums
payable with respect to such stand-alone terrorism Policy to the Terrorism
Premium Cap.  As used herein (a) “Terrorism Premium Cap” means an amount equal
to 150% of the aggregate Insurance Premiums payable with respect to all the
insurance coverage under Section 7.5(a)(i) for the last policy year in which
coverage for terrorism was included as part of the “all risk” property policy
required by subsection (i) above, adjusted annually by a percentage equal to the
increase in the Consumer Price Index; and (b) “Consumer Price Index” means the
Consumer Price Index for All Urban Consumers published by the Bureau of Labor
Statistics of the United States Department of Labor, New York Metropolitan
Statistical Area, All Items (1982-84 = 100), or any successor index thereto,
approximately adjusted, and in the event that the Consumer Price Index is
converted to a different standard reference base or otherwise revised, the
determination of adjustments provided for herein shall be made with the use of
such conversion factor, formula or table for converting the Consumer Price Index
as may be published by the Bureau of Labor Statistics or, if said Bureau shall
not publish the same, then with the use of such conversion factor, formula or
table as may be published by Prentice-Hall, Inc., or any other nationally
recognized publisher of similar statistical information; and if the Consumer
Price Index ceases to be published, and there is no successor thereto (a) such
other index as Lender and Borrower shall agree upon in writing; or (b) if Lender
and Borrower cannot agree on a substitute index, such other index, as selected
by Lender.  Borrower shall obtain (or cause Operator to obtain) the coverage
required under this subsection (x) from a carrier which otherwise satisfies the
rating criteria specified in Section 7.5(b) (a “Qualified Carrier”) or in the
event that such coverage is not available from a Qualified Carrier, Borrower
shall obtain (or cause Operator to obtain) such coverage from the highest rated
insurance company providing such coverage.





34




--------------------------------------------------------------------------------




(b)

Policies.  All Policies of insurance required pursuant to Section 7.5(a) shall
(i) be issued by companies approved by Lender and licensed to do business in the
state of Nebraska, with a claims paying ability rating of A or better by S&P
(and the equivalent by any other Rating Agency), and a rating of A:X or better
in the current Best’s Insurance Reports, unless otherwise approved by Lender in
advance and in writing; (ii) name Lender and its successors and/or assigns as
their interest may appear as the mortgagee (in the case of property insurance),
lenders loss payee (in the case of business interruption/loss of rents coverage)
and an additional insured (in the case of liability insurance); (iii) contain
(in the case of property insurance) a Non-Contributory Standard Mortgagee Clause
and a Lender’s Loss Payable Endorsement, or their equivalents, naming Lender as
the Person to which all payments made by such insurance company shall be paid;
(iv) contain a waiver of subrogation against Lender; (v) be assigned and the
originals thereof delivered to Lender; (vi) contain such provisions as Lender
deems reasonably necessary or desirable to protect its interest, including
(A) endorsements providing that none of Borrower, Lender or any other party
shall be a co-insurer under the property Policies and, where available,
liability policies; (B) that Lender shall receive at least thirty (30) calendar
days’ prior written notice of any cancellation of any of the Policies; (C) an
agreement whereby the insurer waives any right to claim any premiums and
commissions against Lender, provided that the policy need not waive the
requirement that the premium be paid in order for a claim to be paid to the
insured; and (D) providing that Lender is permitted to make payments to effect
the continuation of such policy upon notice of cancellation due to non-payment
of premiums; (vii) in the event any insurance policy (except for general public
and other liability and workers compensation insurance) shall contain breach of
warranty provisions, such policy shall provide that with respect to the interest
of Lender, such insurance policy shall not be invalidated by and shall insure
Lender regardless of (A) any act, failure to act or negligence of or violation
of warranties, declarations or conditions contained in such policy by any named
insured; (B) the occupancy or use of the premises for purposes more hazardous
than permitted by the terms thereof; or (C) any foreclosure or other action or
proceeding taken by Lender pursuant to any provision of the Loan Documents; and
(viii) be satisfactory in form and substance to Lender and approved by Lender as
to amounts, form, risk coverage, deductibles, loss payees and insureds.
 Borrower shall pay the Insurance Premiums for such Policies as the same become
due and payable and furnish to Lender evidence of the renewal of each of the
Policies together with (unless such Insurance Premiums have been paid by Lender
pursuant to Section 3.4) receipts for or other evidence of the payment of the
Insurance Premiums satisfactory to Lender.  If Borrower does not furnish such
evidence and receipts at least thirty (30) calendar days prior to the expiration
of any expiring Policy, then Lender may, but shall not be obligated to, procure
such insurance and pay the Insurance Premiums therefor, and Borrower shall
reimburse Lender for the cost of such Insurance Premiums promptly on demand,
with interest accruing at the Default Rate.  Borrower shall deliver to Lender a
certified copy of each Policy within thirty (30) calendar days after its
effective date.  Within thirty (30) calendar days after request by Lender,
Borrower shall obtain (or cause Operator to obtain) such increases in the
amounts of coverage required hereunder as may be requested by Lender, taking
into consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like.




(c)

Casualty.




(i)

Notice; Restoration.  If the Property is damaged or destroyed, in whole or in
part, by fire or other casualty (a “Casualty”), Borrower shall give notice
thereof to Lender within two (2) calendar days.  Following the occurrence of a
Casualty, Borrower, regardless of whether insurance proceeds are available,
shall promptly proceed to restore, repair, replace or rebuild the Property in
accordance with Legal Requirements to be of at least equal value and of
substantially the same character as prior to such damage or destruction.




(ii)

Settlement of Proceeds.  If a Casualty covered by any of the Policies (an
“Insured Casualty”) occurs where the loss does not exceed One Hundred Thousand
and No/100 Dollars ($100,000.00) (a “Minor Casualty”), provided no Default or
Event of Default has occurred and is continuing, Borrower may settle and adjust
any claim without the prior consent of Lender; provided such adjustment is
carried out in a competent and timely manner, and Borrower is hereby authorized
to collect and receive the insurance proceeds (the “Proceeds”), with respect to
such Minor Casualty.  In the event of an Insured Casualty where the loss equals
or exceeds One Hundred Thousand and No/100 Dollars ($100,000.00) (a “Significant
Casualty”), Lender may, in its sole discretion, settle and adjust any claim
without the consent of Borrower and agree with the insurer(s) on the amount to
be paid on the loss, and the Proceeds shall be due and payable solely to Lender
and held by Lender in the Casualty/Condemnation Account and disbursed in
accordance herewith.  If Borrower or any party other than Lender is a payee on
any check representing Proceeds with respect to a Significant Casualty, Borrower
shall immediately endorse, and cause all such third parties to endorse, such
check payable to the order of Lender.  Borrower hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, to endorse such check
payable to the order of Lender.  The expenses incurred by Lender in the
settlement, adjustment and collection of the Proceeds shall become part of the
Obligations and shall be reimbursed by Borrower to Lender upon demand.





35




--------------------------------------------------------------------------------




(d)

Condemnation.




(i)

Notice; Restoration.  Borrower shall give Lender written Notice of the actual or
threatened commencement of any condemnation or eminent domain proceeding
affecting the Property (a “Condemnation”) within two (2) calendar days of actual
constructive notice thereof, and shall deliver to Lender copies of any and all
papers served in connection with such Condemnation.  Following the occurrence of
a Condemnation, Borrower, regardless of whether an Award is available, shall
promptly proceed to restore, repair, replace or rebuild the Property in
accordance with Legal Requirements to the extent practicable to be of at least
equal value and of substantially the same character (and to have the same
utility) as prior to such Condemnation.




(ii)

Collection of Award.  If a Condemnation covered by any of the Policies (an
“Insured Condemnation”) occurs where the loss does not exceed One Hundred
Thousand and No/100 Dollars ($100,000.00) (a “Minor Condemnation”), provided no
Default or Event of Default has occurred and is continuing, Borrower has the
power to collect, receive and retain any award or payment in respect of a Minor
Condemnation.  In the event of an Insured Condemnation where the loss equals or
exceeds One Hundred Thousand and No/100 Dollars ($100,000.00) (a “Significant
Condemnation”), Lender is hereby irrevocably appointed as Borrower’s
attorney-in-fact, coupled with an interest, with exclusive power to collect,
receive and retain any award or payment in respect of a Significant Condemnation
(together with any right to receive and retain any award or payment in respect
of a Minor Condemnation, an “Award”) and to make any compromise, adjustment or
settlement in connection with such Significant Condemnation.  Notwithstanding
any Condemnation (or any transfer made in lieu of or in anticipation of such
Condemnation), Borrower shall continue to pay the Obligations at the time and in
the manner provided for in the Loan Documents, and the Obligations shall not be
reduced unless and until any Award shall have been actually received and applied
by Lender to expenses of collecting the Award and to discharge of the
Obligations.  Lender shall not be limited to the interest paid on the Award by
the condemning authority but shall be entitled to receive out of the Award
interest at the rate or rates provided in the Promissory Note.  If the Property
or any part thereof is sold, through foreclosure or otherwise, prior to the
receipt by Lender of such Award, Lender shall have the right, whether or not a
deficiency judgment on the Promissory Note shall be recoverable or shall have
been sought, recovered or denied, to receive all or a portion of the Award
sufficient to pay the Obligations.  Borrower shall cause any Award that is
payable to Borrower to be paid directly to Lender.  Lender shall hold such Award
in the Casualty/Condemnation Account and disburse such Award in accordance with
the terms hereof.




(e)

Application of Proceeds or Award.




(i)

Application to Restoration.  If an Insured Casualty or an Insured Condemnation
occurs where (A) the loss is a Significant Casualty or a Significant
Condemnation; (B) in the reasonable judgment of Lender, the Property can be
restored within six (6) months, and prior to six (6) months before the Scheduled
Maturity Date and prior to the expiration of the rental or business interruption
insurance with respect thereto, to the Property’s pre-existing condition and
utility as existed immediately prior to such Significant Casualty or Significant
Condemnation and to an economic unit not less valuable and not less useful than
the same was immediately prior to the Significant Casualty or Significant
Condemnation, and after such restoration will adequately secure the Obligations;
and (C) no Default shall exist and no Event of Default shall have occurred, then
the Proceeds or the Award, as the case may be (after reimbursement of any
expenses incurred by Lender), shall be applied to reimburse Borrower (or to pay
contractors or other third parties directly pursuant to Lender’s standard
disbursement procedures and requirements) for the cost of restoring, repairing,
replacing or rebuilding the Property (the “Restoration”), in the manner set
forth herein.  Borrower shall commence and diligently prosecute such
Restoration.  Notwithstanding the foregoing, in no event shall Lender be
obligated to apply the Proceeds or Award to reimburse Borrower for the cost of
Restoration unless, in addition to satisfaction of the foregoing conditions,
both (1) Borrower shall pay (and if required by Lender, Borrower shall deposit
with Lender in advance) all costs of such Restoration in excess of the net
amount of the Proceeds or the Award made available pursuant to the terms hereof;
and (2) Lender shall have received evidence satisfactory to it that during the
period of the Restoration, the Rents will be at least equal to the sum of the
operating expenses and other reserve payments required hereunder, as determined
by Lender.




(ii)

Application to the Obligations.  Except as provided in this Section 7.5(e)(ii),
any Proceeds and/or Award may, at the option of Lender in its discretion, be
applied to the payment of (a) accrued but unpaid interest on the Promissory
Note; (b) the unpaid Principal; and (c) other charges due under the Promissory
Note and/or any of the other Loan Documents, or applied to reimburse Borrower
for the cost of any Restoration, in the manner set forth in Section 7.5(e)(iii).





36




--------------------------------------------------------------------------------




(iii)

Procedure for Application to Restoration.  If Borrower is entitled to
reimbursement out of the Proceeds or an Award held by Lender, such Proceeds or
Award shall be disbursed from time to time from the Casualty/Condemnation
Account upon Lender being furnished with (a) evidence satisfactory to Lender of
the estimated cost of completion of the Restoration; (b) a fixed price or
guaranteed maximum cost construction contract for Restoration satisfactory to
Lender; (c) prior to the commencement of Restoration, all immediately available
funds in addition to the Proceeds or Award that in Lender’s judgment are
required to complete the proposed Restoration; (d) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey, permits, approvals, licenses and such
other documents and items as Lender may require and approve in Lender’s
discretion; and (e) all plans and specifications for such Restoration, such
plans and specifications to be approved by Lender prior to commencement of any
work.  Lender may, at Borrower’s expense, retain a consultant to review and
approve all requests for disbursements, which approval shall also be a condition
precedent to any disbursement.  No payments made in the aggregate prior to the
final completion of the Restoration shall exceed ninety percent (90%) of the
value of the work performed from time to time; funds other than the Proceeds or
Award shall be disbursed prior to disbursement of such Proceeds or Award; and at
all times, the undisbursed balance of such Proceeds or Award remaining in the
hands of Lender, together with funds deposited for that purpose or irrevocably
committed to the satisfaction of Lender by or on behalf of Borrower for that
purpose, shall be at least sufficient in the reasonable judgment of Lender to
pay for the cost of completion of the Restoration, free and clear of all Liens
or claims for Lien.  Provided no Default or Event of Default then exists, any
surplus that remains out of the Proceeds held by Lender after payment of such
costs of Restoration shall be paid to Borrower.  Any surplus that remains out of
the Award received by Lender after payment of such costs of Restoration shall,
in the discretion of Lender, be retained by Lender and applied to payment of the
Obligations or returned to Borrower.




7.6

Compliance with Laws.  Borrower shall (and Borrower shall cause Sponsor to)
comply in all material respects with the requirements of all Laws (including
Environmental Laws and Healthcare Laws) and obtain, maintain and comply in all
material respects with all Governmental Authorizations and Healthcare
Authorizations, in each instance, applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law
(including Environmental Laws) is being contested in good faith by appropriate
proceedings diligently conducted; (b) the failure to comply with any such Law
(including Environmental Laws and Healthcare Laws) could not reasonably be
expected to have a Material Adverse Effect; (c) the failure to obtain and
maintain any such Governmental Authorization could not reasonably be expected to
have a Material Adverse Effect; or (d) the failure to comply with any such
Governmental Authorization or Healthcare Authorization could not reasonably be
expected to have a Material Adverse Effect.




7.7

Books and Records.  Borrower shall (and Borrower shall cause Sponsor to)
(a) maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of Borrower
or Sponsor, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over Borrower or Sponsor,
as the case may be.  Borrower shall maintain at all times books and records
pertaining to the Collateral in such detail, form and scope as Lender shall
require.




7.8

Inspection Rights; Field Audits.  (a) subject to the rights of tenants, Borrower
shall permit representatives and independent contractors of Lender to visit and
inspect the Healthcare Facility to conduct a field examination and audit of the
Collateral; and (b) Borrower shall permit representatives and independent
contractors of Lender to visit and inspect Borrower’s chief executive office, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, and to conduct a field
examination and audit of any Collateral at such location; all at the expense of
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to Borrower;
provided, however, that when an Event of Default exists Lender (or any of its
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.





37




--------------------------------------------------------------------------------




7.9

Environmental Matters.




(a)

Hazardous Materials.  So long as Borrower owns or is in possession of the Real
Property, Borrower shall (i) keep the Real Property free from Hazardous
Materials (other than those which are used in the ordinary course of operating
the Healthcare Facility, provided that such use does not violate any
Environmental Laws) and in compliance with all Environmental Laws, including
managing Hazardous Material in compliance with such Environmental Laws;
(ii) promptly notify Lender if Borrower shall become aware of (A) any material
Environmental Release of Hazardous Material on or near the Real Property, or any
other change in the environmental condition of the Real Property from the
condition set forth on Schedule 6.22; (B) any violation of any Environmental
Laws at the Real Property; or (C) any condition on or near the Real Property
involving Hazardous Material which poses a serious threat to the health, safety
or welfare of humans; and (iii) remove Hazardous Materials released in violation
of Law or otherwise requiring remediation or removal under Applicable Law and/or
cure such violations and/or remove such threats, as applicable, as required by
law (or as shall be required by Lender in the case of removal which is not
required by law, but only in the case of a professional opinion of a licensed
hydrogeologist, licensed environmental engineer or other qualified environmental
consulting firm engaged by Lender (“Lender’s Consultant”) that such Hazardous
Material poses a risk of harm to the environment or if left untreated is
reasonably likely to result in a violation of Law), promptly after Borrower
becomes aware of same, at Borrower’s sole expense.  Nothing herein shall prevent
Borrower from recovering such expenses from any other party that may be liable
for such removal or cure.




(b)

Environmental Monitoring.




(i)

Borrower shall give prompt written notice to Lender of (A) any proceeding or
inquiry by any third party (including any Governmental Authority) with respect
any actual or alleged violation of Environmental Law or the presence of any
Hazardous Material on, under, from or about any portion of the Real Property;
(B) all claims made or threatened by any third party (including any Governmental
Authority) against Borrower or the Real Property (or any portion thereof) or any
party occupying the Real Property relating to any loss or injury resulting from
any Hazardous Material; and (C)  Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of the Real Property
(or any portion thereof) that could cause the Real Property (or any portion
thereof) to be subject to any investigation or cleanup pursuant to any
Environmental Law.  Upon becoming aware of the presence of toxic mold or toxic
fungus (collectively “Toxic Mold”) within or adversely affecting occupied
improvements at the Real Property (or any portion thereof), Borrower shall
(1) promptly undertake an investigation to identify the source(s) of such Toxic
Mold and shall develop and implement an appropriate remediation plan to manage
or eliminate the presence of any Toxic Mold; (2) perform or cause to be
performed all acts reasonably necessary for the remediation of any Toxic Mold
(including taking any action necessary to clean and disinfect any portions of
the occupied improvements or affected areas at the Real Property affected by
Toxic Mold, including providing any necessary moisture control systems at the
Real Property); and (3) provide evidence satisfactory to Lender of the
foregoing.  Borrower shall permit Lender to join and participate in, as a party
if it so elects, any legal or administrative proceedings or other actions
initiated with respect to the Real Property in connection with any Environmental
Law or Hazardous Material, and Borrower shall pay all reasonable attorneys’ fees
and disbursements incurred by Lender in connection therewith.




(ii)

Upon Lender’s request, Borrower shall provide an inspection or audit of the Real
Property prepared by a licensed hydrogeologist, licensed environmental engineer
or qualified environmental consulting firm approved by Lender assessing the
presence or absence of Hazardous Materials on, in or near the any Real Property.
 Such inspections and audit may include soil borings and ground water
monitoring.  If Borrower fails to provide any such inspection or audit within
thirty (30) days after such request, Lender may order same, and Borrower hereby
grants to Lender and its employees and agents access to the Real Property and a
license to undertake such inspection or audit.





38




--------------------------------------------------------------------------------




(iii)

If any environmental site assessment report prepared in connection with such
inspection or audit recommends that an operations and maintenance plan be
implemented for any Hazardous Material, whether such Hazardous Material existed
prior to the ownership of the Real Property by Borrower, or presently exists or
is reasonably suspected of existing, Borrower shall cause such operations and
maintenance plan to be prepared and implemented at its expense upon request of
Lender, and with respect to any Toxic Mold, Borrower shall take all action
necessary to clean and disinfect any portions of the Improvements affected by
Toxic Mold in or about the Improvements, including providing any necessary
moisture control systems at the Real Property.  If any investigation, site
monitoring, containment, cleanup, removal, restoration or other work of any kind
is reasonably necessary under an applicable Environmental Law (“Remedial Work”),
Borrower shall commence all such Remedial Work within thirty (30) calendar days
after both a written demand by Lender and Lender’s reasonable approval of
contractors and engineers, and thereafter diligently prosecute to completion all
such Remedial Work within such period of time as may be required under
Applicable Laws.  All Remedial Work shall be performed by licensed contractors
reasonably approved in advance by Lender and under the supervision of a
consulting engineer reasonably approved by Lender.  All costs of such Remedial
Work shall be paid by Borrower, including Lender’s reasonable attorneys’ fees
and disbursements incurred in connection with the monitoring or review of such
Remedial Work.  If Borrower does not timely commence and diligently prosecute to
completion the Remedial Work, Lender may (but shall not be obligated to) cause
such Remedial Work to be performed at Borrower’s expense.  Notwithstanding the
foregoing, Borrower shall not be required to commence such Remedial Work within
the above specified time period:  (x) if prevented from doing so by any
Governmental Authority or any limitation on access to third party property;
(y) if commencing such Remedial Work within such time period would result in
Borrower or such Remedial Work violating any Environmental Law; or (z) if
Borrower, at its expense and after prior written notice to Lender, is contesting
by appropriate legal, administrative or other proceedings, conducted in good
faith and with due diligence, the need to perform Remedial Work.  Borrower shall
have the right to contest the need to perform such Remedial Work, provided that
(1)  Borrower is permitted by the applicable Environmental Laws to delay
performance of the Remedial Work pending such proceedings; (2) neither the Real
Property nor any part thereof or interest therein will be sold, forfeited or
lost if Borrower fails to promptly perform the Remedial Work being contested,
and if Borrower fails to prevail in contest, Borrower would thereafter have the
opportunity to perform such Remedial Work; (3) Lender would not, by virtue of
such permitted contest, be exposed to any risk of any civil liability for which
Borrower has not furnished additional security as provided in clause (4) below,
or to any risk of criminal liability, and neither the Real Property nor any
interest therein would be subject to the imposition of any Lien for which
Borrower has not furnished additional security as provided in clause (4) below,
as a result of the failure to perform such Remedial Work; and (4)  Borrower
shall have furnished to Lender additional security in respect of the Remedial
Work being contested and the loss or damage that may result from Borrower’s
failure to prevail in such contest in such amount as may be requested by Lender
but in no event less than one hundred twenty-five percent (125%) of the cost of
such Remedial Work as reasonably estimated by Lender or Lender’s Consultant and
any loss or damage that may result from Borrower’s failure to prevail in such
contest.




(iv)

Borrower shall not install or permit to be installed on the Real Property any
additional underground storage tanks not present on the Closing Date.  




7.10

[Reserved].




7.11

Security Interests.  Borrower shall (a) defend the Collateral against all claims
and demands of all Persons at any time claiming the same or any interest
therein; (b) comply with the requirements of all Applicable Laws in order to
grant to Lender valid and perfected First Priority security interests in the
Collateral, with perfection, in the case of any investment property, deposit
account or letter of credit, being effected by giving Lender control of such
investment property or deposit account or letter of credit, rather than by the
filing of a UCC financing statement with respect to such investment property;
and (c) do whatever Lender may reasonably request, from time to time, to effect
the purposes of this Agreement and the other Loan Documents, including filing
notices of liens, UCC financing statements, fixture filings and amendments,
renewals and continuations thereof; cooperating with Lender’s representatives;
keeping stock records; obtaining Collateral Access Agreement; and, paying claims
which might, if unpaid, become a Lien on the Collateral.  Lender is hereby
authorized by Borrower to file any UCC financing statements covering the
Collateral whether or not Borrower’s signature appears thereon.




7.12

Account Control Agreements.  Borrower shall maintain at all times a valid and
enforceable account control agreement with respect to the Collection Account and
each other depository account of Borrower, in form and substance satisfactory to
Lender in its reasonable discretion.





39




--------------------------------------------------------------------------------




7.13

Additional Accommodation Pledgors.  Borrower shall cause any Person who acquires
Equity Interests in Borrower to become an Accommodation Pledgor by entering into
a Pledge Agreement.




7.14

Landlord and Warehouse Agreements.  Borrower shall, upon request, provide Lender
with copies of all existing agreements entered into in connection with Borrower
or the Property, and promptly after execution thereof provide Lender with copies
of all future agreements, between Borrower and any landlord, warehouseman,
processor, shipper, bailee or other Person that owns any premises at which any
Collateral may be kept or that otherwise may possess or handle any Collateral
and obtain a Collateral Access Agreement with any such landlord, warehouseman,
processor, shipper, bailee or other Person.




7.15

Licenses.  Borrower shall keep each License affecting any material Collateral or
any other material properties and assets of Borrower in full force and effect;
promptly notify Lender of any proposed modification to any such License, or
entry into any new License, in each case at least thirty (30) days prior to its
expiration date; pay all Royalties when due; and notify Lender of any default or
breach asserted by any Person to have occurred under any License.




7.16

[Reserved].




7.17

Depository Accounts.  Borrower shall maintain its primary depository, checking
and other accounts with Lender on or prior to the Closing Date or such later
date as reasonably determined by Lender.




7.18

Expenses.  Borrower shall reimburse Lender upon receipt of notice for all
Expenses.  Any Expenses due and payable by Borrower hereunder which are not paid
within five (5) calendar days after demand shall accrue interest at the Default
Rate and may be paid by Lender, in its sole discretion.  The obligations and
liabilities of Borrower under this Section 7.18 shall survive the payment in
full of the Obligations and the termination of this Agreement and the exercise
by Lender of any of its rights or remedies under the Loan Documents.




7.19

Indemnity.  Borrower shall defend, indemnify and hold harmless Lender and each
Lender Affiliate and their respective successors and assigns, including the
directors, officers, partners, members, shareholders, participants, employees,
professionals and agents of any of the foregoing (including any Servicer) and
each other Person, if any, who controls Lender, its Lender Affiliates or any of
the foregoing (each, an “Indemnified Party”), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for an Indemnified
Party in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not Lender shall be designated a
party thereto, court costs and costs of appeal at all appellate levels,
investigation and laboratory fees, consultant fees and litigation expenses),
imposed on, incurred by, or asserted against any Indemnified Party
(collectively, the “Indemnified Liabilities”) in any manner, relating to or
arising out of or by reason of the Loan, including:  (i) any breach by Borrower
or Sponsor of its obligations under, or any misrepresentation by Borrower or
Sponsor contained in, any Loan Document; (ii) the use or intended use of the
proceeds of the Loan; (iii) any information provided to any Indemnified Party by
or on behalf of Borrower or Sponsor, or contained in any documentation approved
by Borrower or Sponsor; (iv) possession of any Lien in any of the Collateral
except for Permitted Liens; (v) any Environmental Release or the presence,
disposal, escape, seepage, leakage, spillage, discharge, emission, release, or
threatened release of any Hazardous Materials on, from or affecting the
Collateral or the Healthcare Facility; (vi) any personal injury (including
wrongful death) or property damage (real or personal) arising out of or related
to such Environmental Release or Hazardous Materials; (vii) any lawsuit brought
or threatened, settlement reached, or government order relating to such
Environmental Release or Hazardous Materials or any violation of Healthcare
Laws; and (viii) any violation of the Environmental Laws which is based upon or
in any way related to such Environmental Release or Hazardous Material or any
violation of Healthcare Laws, including the reasonable fees and disbursements of
legal counsel for Lender, including the reasonable charges of internal legal
counsel, the reasonable fees and disbursements of environmental engineers and
consultants, investigation and laboratory fees, response and remediation costs,
court costs and litigation expenses; provided, however, that Borrower shall not
have any obligation to any Indemnified Party hereunder to the extent that it is
finally judicially determined that such Indemnified Liabilities arise from the
gross negligence, illegal acts, fraud or willful misconduct of such Indemnified
Party.  Any amounts payable to any Indemnified Party by reason of the
application of this Section 7.19 shall be payable on demand and shall bear
interest at the Default Rate from the date loss or damage is sustained by any
Indemnified Party until paid.  The obligations and liabilities of Borrower under
this Section 7.19 shall survive the repayment of the Obligations, the
termination of this Agreement and the exercise by Lender of any of its rights or
remedies under the Loan Documents in any of the Collateral or otherwise.





40




--------------------------------------------------------------------------------




7.20

Borrower Accounts.  Borrower each shall maintain the Collection Account with
Lender with automatic debit of monthly payments due to Lender pursuant to both
the Loan Documents until the Obligations have been repaid in full.




7.21

Property Management .  Borrower shall manage and, to the extent applicable
operate, the Property in a first-class manner consistent with Applicable Laws
and the preservation and protection of the Property as security for the
Obligations.




7.22

Patriot Act Compliance.




(a)

Borrower shall (and shall cause Sponsor to) comply with the Patriot Act and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrower, Sponsor and the Collateral, including those relating to money
laundering and terrorism.  Lender shall have the right to audit each Credit
Party’s compliance with the Patriot Act and all applicable requirements of any
Governmental Authority having jurisdiction over any such Credit Party and the
Collateral, including those relating to money laundering and terrorism.  In the
event that Borrower or Sponsor fails to comply with the Patriot Act or any such
requirements of any such Governmental Authority, then Lender may, at its option,
cause Borrower or Sponsor to comply therewith and any and all reasonable costs
and expenses incurred by Lender in connection therewith shall be added to the
Obligations, shall be secured by the Collateral and the other Loan Documents and
shall be immediately due and payable.  For purposes hereof, the term “Patriot
Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as
the same may be amended from time to time, and corresponding provisions of
future laws.




(b)

Neither Borrower nor Sponsor nor any officer, director, shareholder or partner
in Borrower or Sponsor or member of such partner nor any owner of a direct or
indirect interest in Borrower (i) is listed on any Government Lists; (ii) is a
Person who has been determined by competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of OFAC or in any enabling legislation or other Presidential Executive Orders in
respect thereof; (iii) has been previously indicted for or convicted of any
felony involving a crime or crimes of moral turpitude or for any Patriot Act
Offense; or (iv) is currently under investigation by any Governmental Authority
for alleged criminal activity.




7.23

Healthcare Operations.




(a)

Borrower shall (and Borrower shall cause Sponsor to) comply  with any Healthcare
Authorizations necessary under Healthcare Laws to carry on the business of
Borrower as it is conducted on the Closing Date.




(b)

Borrower shall (and Borrower shall cause Sponsor to) comply with all Healthcare
Authorizations and any other agreements necessary for Borrower’s ownership of
the Real Property.




7.24

  Special Purpose Entity.  Borrower shall at all times be a Special Purpose
Entity.  Borrower shall not directly or indirectly make any change, amendment or
modification to its organizational documents, or otherwise take any action which
could result in Borrower not being a Special Purpose Entity.  A “Special Purpose
Entity” shall have the meaning set forth on Schedule 7.24 hereto.




7.25

Title to the Real Property.  Borrower will warrant and defend the title to the
Real Property, and the validity and priority of all Liens granted or otherwise
given to Lender under the Loan Documents, subject only to Permitted
Encumbrances, against the claims of all Persons.





41




--------------------------------------------------------------------------------




7.26

Right of First Refusal.  If at any time prior to the Scheduled Maturity Date
receives from a third party (including a loan sponsored by the United States
Department of Housing and Urban Development) an offer, term sheet or commitment,
or any amendment thereto, or makes a proposal accepted by any Person (each, an
“Offer”) which provides for any type of financing (other than equity financings
which are not convertible into secured debt) to or for Borrower or otherwise
with respect to the Collateral, Borrower shall immediately notify Lender of the
Offer in writing (including all material terms of the Offer), and Lender shall
have thirty (30) calendar days after receipt of such notice (the “Option
Period”) to agree to provide similar financing in the place of such Person upon
substantially the same terms and conditions (or terms more favorable to
Borrower) as set forth in the Offer; provided, however, that such Option Period
shall be tolled during any period that Lender has requested from Borrower, but
not yet received, financial and other information reasonably needed by Lender to
determine whether to accept the Offer.  Lender shall notify Borrower in writing
of Lender’s acceptance of the Offer pursuant hereto (the “Offer Acceptance
Notice”), in which case Borrower shall obtain such financing from Lender (or a
Lender Affiliate designated by Lender) and shall not accept the Offer from such
other Person.  If no Offer Acceptance Notice has been received from Lender
within the Option Period, Borrower may consummate the Offer with the other
Person on the terms and conditions set forth in the Offer (the “Offered
Financing Transaction”); provided, however, that none of the foregoing or any
failure by Lender to issue an Offer Acceptance Notice shall be construed as a
waiver of any of the terms, covenants or conditions of any of the Loan
Documents.  If the Offered Financing Transaction is not closed on the terms set
forth in the Offer or with the Person providing the Offer or during the one
hundred twenty (120) calendar day period following the expiration of the Option
Period, Borrower shall not be permitted to consummate the Transaction without
again complying with this Section 7.26. The provisions of this Section 7.26
shall survive the payment in full of the Obligations and termination of this
Agreement for a period of six months.




7.27

Notice of Condemnation.  Borrower, promptly, but in no event more than two (2)
Business Days, upon obtaining knowledge of the institution of any proceeding for
the condemnation or requisition of the Real Property or any portion thereof,
shall notify Lender of the pendency of such proceeding.  Lender may participate
in such proceeding, and Borrower from time to time shall deliver to Lender all
instruments requested by Lender to permit such participation.




7.28

Prior Mortgages.  If the Mortgage, by its terms, is now, or at any time
hereafter, becomes subject or subordinate to a prior mortgage, Borrower shall
fully perform its obligations under such prior mortgage and shall not, without
the consent of Lender, agree to the modification, amendment or extension of the
terms or conditions of such prior mortgage.  Nothing contained in this Section
is intended, nor shall it be deemed, to constitute consent by Lender to a
subordination of the lien of the Mortgage.




7.29

Further Assurances.  Borrower shall  (a) execute and deliver to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to evidence, preserve and/or protect the
collateral at any time securing or intended to secure the Obligations and/or for
the better and more effective carrying out of the intents and purposes of the
Loan Documents, as Lender may reasonably require from time to time; and (b) upon
Lender’s request therefor given from time to time pay for reports of UCC,
federal tax lien, state tax lien, judgment and pending litigation searches with
respect to Borrower, each such search to be conducted by search firms designated
by Lender in each of the locations designated by Lender.




7.30

Use of Proceeds.  Borrower agrees that the proceeds of the Loan shall be used by
Borrower solely for:  (a) payment of a portion of the purchase price under the
Purchase Agreement; (b) payment of transaction fees incurred in connection with
this Agreement; and (c) funding of Reserves in accordance with Article III.




ARTICLE VIII. ÞÞÞ NEGATIVE COVENANTS




So long as the Loan or other Obligations hereunder shall remain unpaid or
unsatisfied, Borrower covenants and agrees as follows:




8.1

Liens.  Borrower shall not create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than Permitted Liens.




8.2

Investments.  Borrower shall not make any Investments except for Permitted
Investments.




8.3

Indebtedness.  Borrower shall not create, incur, assume or suffer to exist any
Indebtedness, except for Permitted Indebtedness.





42




--------------------------------------------------------------------------------




8.4

Contingent Obligations.  Borrower shall not create, incur, assume or suffer to
exist any Contingent Obligation, except for Permitted Contingent Obligations.




8.5

Loans.  Borrower shall not make any loans or other advances of money to any
Person, except deposits with financial institutions permitted hereunder.




8.6

Fundamental Changes.  Borrower shall not (and Borrower not suffer or permit
Sponsor to) merge, dissolve, liquidate, consolidate with or into another Person,
or transfer of (whether in one transaction or in a series of transactions) all
or substantially all of its assets (whether now owned or hereafter acquired) to
or in favor of any Person.




8.7

Asset Dispositions.  Borrower shall not make any Asset Disposition, except a
Permitted Asset Disposition.




8.8

Distributions; Certain Other Payments.  Borrower shall not declare or make,
directly or indirectly, any Distribution, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests, except for Tax
Distributions so long as no Default or Event of Default has occurred and is
continuing or would be caused by or result therefrom.  Furthermore, so long as
no Default or Event of Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, Borrower may make
Distributions to its direct members or shareholders on the following terms and
conditions:  (a) no Default or Event of Default could result from the payment of
any Distributions; (b) prior to any Distribution, Borrower shall provide to
Lender notice of a proposed Distribution and a calculation of pro forma covenant
compliance after giving effect to such Distribution; and (c) Distributions shall
not be made more frequently than once in any Fiscal Month.




8.9

Change in Nature of Business; Change to Organization Documents.  Borrower shall
not (a) engage in any business activity not related to the ownership or
operation of the Healthcare Facility or any business substantially related or
incidental thereto; (b) amend any of its respective Organization Documents;
(c) change its jurisdiction of formation or organization or its type or form of
organization, e.g., corporation or limited liability company; or (d) change its
name or identity (including trade name or names) without notifying Lender of
such amendment or change in writing at least thirty (30) calendar days prior to
the effective date thereof and, in the case of an amendment or change in
business activity or type or form of organization, without first obtaining the
prior written consent of Lender.  Borrower shall execute and deliver to Lender,
prior to or contemporaneously with the effective date of any such change, any
financing statement or financing statement change required by Lender to
establish or maintain the validity, perfection and priority of the security
interest granted herein.




8.10

Transactions with Affiliates.  Borrower shall not enter into any transaction of
any kind with any of Borrower’s Affiliates, whether or not in the ordinary
course of business, without the prior written consent of Lender, in its sole and
absolute discretion.  Without limitation, Lender may condition any such approval
on receipt of a subordination agreement relating to such transaction on terms as
required by Lender in its sole and absolute discretion.




8.11

Burdensome Agreements.  Borrower shall not enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of Borrower to create, incur, assume or suffer to exist Liens on
property of Borrower; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.




8.12

Zoning.  Borrower shall not initiate or consent to any zoning reclassification
of any portion of the Real Property or seek any variance under any existing
zoning ordinance or use or permit the use of any portion of the Real Property in
any manner that could result in such use becoming a non-conforming use under any
zoning ordinance or any other applicable land use law, rule or regulation,
without the prior consent of Lender.




8.13

No Joint Assessment.  Borrower shall not suffer, permit or initiate the joint
assessment of the Real Property (a) with any other real property constituting a
tax lot separate from the Real Property; and (b) with any portion of the Real
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Real Property.





43




--------------------------------------------------------------------------------




8.14

Use of Proceeds.  Borrower shall not use the proceeds of the Loan, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
the purpose of purchasing or acquiring any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or for any
other purpose that would be inconsistent with such Regulation U or any other
regulation of such Board of Governors, or for any purpose prohibited by Laws or
any Loan Document.




8.15

Change of Control.  Borrower and Sponsor shall not cause or permit any Change of
Control.




8.16

Dissolution and Transfers.  Borrower shall not (and shall cause Sponsor to not)
 (a) engage in any dissolution, liquidation or consolidation or merger with or
into any other business entity; (b) solely with respect to Borrower, engage in
any business activity not related to the ownership and operation of the Real
Property; or (c) transfer, lease or sell, in one transaction or any combination
of transactions, all or substantially all of the property or assets of Borrower
or Sponsor.




8.17

Leases; Assignments; Subordination.  Borrower shall not lease the Real Property
or any part thereof without the prior written consent of Lender other than the
Operating Lease.  Borrower shall faithfully keep, observe and satisfy all the
obligations on the part of the lessor or lessee, as applicable, to be kept,
performed and satisfied under every lease (including the Operating Lease and the
Ground Lease) from time to time in force with reference to the Real Property,
and shall not alter or terminate any such lease (including the Operating Lease
and the Ground Lease), or any guarantee of such lease (including the Operating
Lease and the Ground Lease), except in the ordinary course of business, or
accept any rentals for more than one (1) month in advance (or, with respect to
the Ground Lease, pay any rentals for more than one (1) month in advance).
 Borrower shall submit to Lender for its review and prior written approval all
draft agreements, related materials and all other information relating to all
proposed leases of the Real Property (including the Operating Lease and the
Ground Lease) or any portion thereof, all proposed lease modifications relating
to the leases (including the Operating Lease and the Ground Lease), and all
proposed renewals of such leases.  Borrower hereby assigns to Lender all rents
and profits under any and all leases (including the Operating Lease) of the Real
Property.  At any time on notice from Lender, Borrower shall submit to Lender
for examination all such leases and on the demand of Lender, shall execute and
deliver a separate instrument collaterally assigning any or all such leases, or
the rents and profits thereof, in form satisfactory to Lender.  Lender shall
have the right, by the execution of suitable written instruments from time to
time, to subordinate the Mortgage, and the rights of Lender thereunder, to any
lease or leases from time to time in force with reference to the Property, and,
on the execution of any such instrument, the Mortgage shall be subordinate to
the lease for which such subordination is applicable with the same force and
effect as if such lease had been executed and delivered, and a notice thereof
recorded to the extent required to give notice to third persons, prior to the
execution, delivery and recording of the Mortgage.  Nothing contained in this
Section is intended, nor shall it be deemed, to constitute consent by Lender to
a subordination of the lien of the Mortgage.




8.18

Indebtedness Cancellation.  Borrower shall not cancel or otherwise forgive or
release any claim or debt owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.




8.19

Certain Accounting Changes.  Borrower shall not (and shall cause Sponsor to not)
(a) change its Fiscal Year end; or (b) make any change in its accounting
treatment and reporting practices except as required or permitted by GAAP.




8.20

Healthcare Matters.  Borrower shall not be a “covered entity” or “business
associate” as either such term is defined under HIPAA/HITECH.  Borrower shall
not be a party to any participation agreements with Third-Party Payors.
 Borrower shall not be required to be qualified for participation in the
Government Reimbursement Programs with respect to the Healthcare Facility.
 Borrower shall not (and shall cause Sponsor to not) take actions that could
jeopardize participation in any Government Reimbursement Program or related
contracts or otherwise could reasonably be expected to have a Material Adverse
Effect on the Healthcare Facility or Operator.




8.21

Principal Place of Business; Location of Collateral.  Borrower shall not change
its principal place of business, its chief executive office or the location of
any of the Collateral without first giving Lender thirty (30) calendar days’
prior notice.





44




--------------------------------------------------------------------------------




8.22

ERISA.




(a)

Borrower shall (and shall cause Sponsor to) not engage in any transaction which
would cause any obligation, or action taken or to be taken, hereunder (or the
exercise by Lender of any of its rights under this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.




(b)

Borrower shall (and shall cause Sponsor to) not maintain, sponsor, contribute to
or become obligated to contribute to, or suffer or permit any ERISA Affiliate of
Borrower to, maintain, sponsor, contribute to or become obligated to contribute
to, any Plan or any Welfare Plan or permit the assets of Borrower to become
“plan assets,” whether by operation of law or under regulations promulgated
under ERISA.




(c)

Borrower shall (and shall cause Sponsor to) deliver to Lender such
certifications or other evidence from time to time, as requested by Lender in
its sole discretion, that (i)  Borrower is not and does not maintain an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(3) of
ERISA; (ii) neither Credit Party is not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(iii) no assets of the Credit Parties constitute “plan assets” within the
meaning of 29 C.F.R. Section 2510.3-101.




8.23

[Reserved].




8.24

Property Management.  Borrower shall not place responsibility for the control,
care, management or repair of the Property upon Lender, or make Lender
responsible or liable for any negligence in the management, operation, upkeep,
repair or control of the Property. Borrower shall not enter into any service,
maintenance, repair or property management contracts affecting the Real
Property.




8.25

Restrictive Agreements.  Borrower shall not enter into any Restrictive
Agreement, except (a) a Restrictive Agreement as in effect on the Closing Date
and shown on Schedule 8.25 hereto; (b) a Restrictive Agreement relating to
secured Permitted Indebtedness, if such restrictions apply only to the
collateral for such Permitted Indebtedness; and (c) customary provisions in
leases and other contracts restricting assignment thereof or Liens in the assets
or real property covered thereby.




8.26

IRS Form 8821.  Borrower shall (and shall cause Sponsor to) not alter, amend,
restate, or otherwise modify, or withdraw, terminate or re-file the IRS Form
8821 required to be filed pursuant to Section 5.2.




8.27

Conduct of Business.  Borrower shall not engage in any business, other than the
ownership or operation, as the case may be, of the Healthcare Facility as
conducted on the Closing Date and any activities incidental thereto or otherwise
reasonably related thereto.




8.28

Federal Employer Identification Number.  Borrower shall not change its federal
employer identification number.




ARTICLE IX.   FINANCIAL COVENANTS




9.1

Fixed Charge Coverage Ratio.  Borrower shall not permit the Fixed Charge
Coverage Ratio, as of the last day of each Fiscal Month commencing June 30,
2014, calculated for each Test Period ending on such date, to be less than 1.25
to 1.0.




9.2

Operator EBITDA.  Borrower hereby agrees that it shall be an Event of Default
hereunder if, as of the last day of any fiscal year of Operator commencing with
the fiscal year ending December 31, 2014, the Operator EBITDA is less than
$2,800,000.





45




--------------------------------------------------------------------------------




ARTICLE X.   NOTICES AND REPORTING




10.1

Notices.  All notices, consents, approvals and requests required or permitted
under this Agreement or any other Loan Document (a “Notice”) shall be given in
writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally recognized overnight delivery service
(such as Federal Express), or by certified or registered United States mail,
return receipt requested, postage prepaid, or, with respect to routine or
administrative notices by electronic mail, in each case addressed as follows (or
to such other address or Person as a party shall designate from time to time by
notice to the other party):




If to Lender:

Capital One, National Association

Commercial & Specialty Finance

4445 Willard Avenue, 6th Floor

Chevy Chase, MD  20815

Attn:  Portfolio Manager Healthcare Real Estate

with a copy to:

Dickstein Shapiro LLP

1825 Eye Street, NW

Washington, DC  20006

Attn:  Jason R. Eig, Esq.

Telecopier:  (202) 330-5607

If to Borrower:

c/o Global Medical REIT Inc.

7272 Wisconsin Avenue, Suite 340
Bethesda, MD  20814

Attn:  David Young

E-mail:  DavidY@GlobalMedicalREIT.com

with a copy to:

Bradley Arant Boult Cummings LLP
Roundabout Plaza

1600 Division Street

Suite 700

Nashville, Tennessee  37203

Attn:  Ann Peldo Cargile

Telecopier:  (615) 252-6373




A Notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
overnight delivery, upon the first attempted delivery on a Business Day; or, in
the case of electronic mail, at the time of delivery.




10.2

Notice of Litigation and Other Matters.  Borrower shall promptly, and in any
event within three (3) Business Days after any Credit Party or any Authorized
Officer of such Credit Party obtains knowledge thereof, provide telephonic and
written Notice to Lender of:




(a)

the commencement of all litigation, proceedings and investigations, including
those by or before any Governmental Authority, and all actions and proceedings
in any court or before any arbitrator against or involving Borrower or Sponsor
or any of its properties, assets or businesses, which could reasonably be
expected to have a Material Adverse Effect;




(b)

any notice of any violation received by Borrower or Sponsor from any
Governmental Authority including any notice of violation of Healthcare Laws or
Environmental Laws which in any such case could reasonably be expected to have a
Material Adverse Effect;





46




--------------------------------------------------------------------------------




(c)

any labor controversy that has resulted in, or threatens to result in, a strike
or other work stoppage against Borrower or Sponsor;




(d)

any attachment, judgment, lien, levy or order exceeding One Hundred Thousand and
No/100 Dollars ($100,000.00) in the aggregate, that may be assessed against
Borrower, excluding judgments that are fully covered by insurance;




(e)

the occurrence of any “reportable event” (as defined in ERISA) which might
result in the termination by the PBGC of any employee benefit plan (“Plan”)
covering any officers or employees of any Credit Party, any benefits of which
are, or are required to be, guaranteed by the PBGC (i) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor; or (ii) its intention to terminate or withdraw from any
Plan;




(f)

the occurrence of any Default or Event of Default;




(g)

(i) any default under or termination of a Material Contract; or (ii) the
assertion of any Intellectual Property Claim, if an adverse resolution could
have a Material Adverse Effect;




(h)

any material Environmental Release by any Credit Party or on any property owned,
leased or occupied by a Credit Party; or receipt of any Environmental Notice;




(i)

the discharge of or any withdrawal or resignation by Borrower’s or Sponsor’s
certified independent accountants;




(j)

any other material adverse change in the business, property, assets, operations
or condition, financial or otherwise, of any Credit Party, Property Manager, or
Operator Party;




(k)

promptly after any material property owned or used by Borrower is (i) materially
damaged or destroyed, or suffers any other material loss; or (ii) is condemned,
confiscated or otherwise taken, in whole or in part, or the use thereof is
otherwise diminished so as to render impracticable or unreasonable the use of
such asset or property for the purpose to which such property was used
immediately prior to such condemnation, confiscation or taking, by exercise of
the powers of condemnation or eminent domain or otherwise, and in either case
the amount of the damage, destruction, loss or diminution in value of the
Collateral not covered by insurance equals or exceeds One Hundred Thousand and
No/100 Dollars ($100,000.00) (collectively, a “Casualty Loss”);




(l)

(i) the receipt of any notice or request from any Governmental Authority or
Government Reimbursement Program regarding any liability or claim of liability;
(ii) any pending, threatened or actual investigation or survey of Borrower,
Sponsor or their directors, officers or managing employees by any Government
Reimbursement Program, or any nongovernmental payor programs; (iii) Borrower or
Sponsor becoming a party to a Corporate Integrity Agreement with the Office of
Inspector General of the Department of Health and Human Services; (iv) Borrower
or Sponsor becoming subject to reporting obligations pursuant to any settlement
agreement entered into with any Governmental Authority; (v) Borrower or Sponsor
becoming the subject of any government payor program investigation conducted by
any federal or state enforcement agency; (vi) Borrower or Sponsor becoming a
defendant in any qui tam/False Claims Act litigation; (vii) Borrower or Sponsor
being served with or received any search warrant, subpoena, civil investigative
demand or contact letter by or from any federal or state enforcement agency
relating to an investigation; (viii) Borrower or Sponsor becoming subject to any
written complaint filed with or submitted to any Governmental Authority having
jurisdiction over Borrower or Sponsor or filed with or submitted to Borrower or
Sponsor pursuant to their policies relating to the filing or submissions of such
types of complaints, from employees, independent contractors, vendors,
physicians, or any other Person that would indicate that Borrower or Sponsor has
violated any Law; or




(m)

Borrower shall, by the tenth (10th) day of each calendar month (but the
twentieth (20th) day of each calendar month for operating surveys), to the
extent permitted under applicable laws, provide copies of all cost reports,
operating surveys, rate reports, rate computation reports, licensing reports,
deficiency notices, recoupment orders or similar reports from any Government
Reimbursement Program, together with true and correct copies thereof, received
for the prior calendar month; provided, however, that any Citation shall be
provided to Lender within one (1) Business Day after the receipt thereof.
 Notwithstanding the above provisions of this paragraph, upon the occurrence of
an Event of Default, without limitation on any other rights or remedies, Lender
may require delivery of all such reports and other items upon receipt or at such
other times as Lender designates.





47




--------------------------------------------------------------------------------




10.3

Financial Statements, Compliance Certificates and Projections.




(a)

Monthly.




(i)

As soon as available, but in no event later than thirty (30) calendar days after
each Fiscal Month, Borrower shall (A) cause Sponsor to deliver to Lender
consolidating financial statements of Sponsor and its Subsidiaries for such
Fiscal Month (excluding the Fiscal Month ending on December 31st) certified by
an Authorized Officer of Sponsor, which consolidating financial statements shall
include the consolidated and consolidating balance sheet of Sponsor and its
Subsidiaries at the end of each such month and the consolidating statement of
income, statement of retained earnings and statement of cash flows for such
month, all of which shall be in reasonable detail and prepared in accordance
with GAAP and (B) deliver to Lender internally prepared financial statements of
Borrower for such Fiscal Quarter certified by an Authorized Officer of Borrower,
which financial statements shall include the balance sheet of Borrower at the
end of each such Fiscal Month and the statement of income.




(ii)

Contemporaneously with delivery of financial statements referred to in clause
(i) above, Borrower shall deliver to Lender:  (A) a Compliance Certificate
executed by an Authorized Officer; and (B) evidence satisfactory to Lender that
all federal and state taxes to the extent such federal and state taxes are due,
if any, have been paid in full, including, without limitation, payroll taxes.




(b)

Annually.




(i)

As soon as available and in any event within one hundred twenty (120) calendar
days after the end of each Fiscal Year, Borrower shall deliver to Lender:
 (A) the consolidated and consolidating balance sheet of Sponsor and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated and
consolidating statements of income, stockholders’ equity and cash flow for such
Fiscal Year; and (B) a report with respect to the financial statements of
Sponsor from a recognized firm of certified public accountants selected by
Borrower and reasonably acceptable to Lender, which report shall be issued
pursuant to an audit prepared by such firm of certified public accountants in
conformity with GAAP and shall be certified by an Authorized Officer of Sponsor.




(ii)

No later than the end of each Fiscal Year, Borrower shall deliver to Lender
consolidated and consolidating month by month projected operating budgets,
annual projections, balance sheets, and statements of income for Borrower for
the upcoming Fiscal Year, prepared in accordance with GAAP.




(c)

Borrower shall deliver to Lender; (i) as soon as available (or at such greater
frequency if provided by Operator), but in no event later than thirty (30)
calendar days after the end of each fiscal year of Operator, the balance sheet
of Operator as at the end of such fiscal year and the related statements of
income, stockholders’ equity and cash flow for such fiscal year; (ii) as soon as
available and, provided Operator Parent is subject to or otherwise voluntarily
complies with the Exchange Act reporting requirements, in any event within
ninety (90) calendar days after the end of each fiscal year of Operator Parent
(or earlier if required by Applicable Law); (A) the consolidated and
consolidating balance sheet of Operator Parties as at the end of such fiscal
year and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flow for such fiscal year; and (B) a report with
respect to the financial statements from a recognized firm of certified public
accountants selected by Operator, which report shall be issued by such firm of
certified public accountants in conformity with GAAP; and (iii) as soon as
available, but in no event later than three (3) calendar days after receipt or
dispatch thereof, each notice or document delivered to or given by Borrower or
Property Manager related or pursuant to the Operating Lease, the related
guaranty, or the Ground Lease.




10.4

Other Reports.




(a)

Promptly upon receipt thereof, copies of all material reports, if any, submitted
to any Credit Party, its Board of Directors or members by its independent public
accountants in connection with their auditing function, including any management
report and any management responses thereto; and




(b)

Such other financial reports and other information regarding the operations,
business affairs and financial condition of Borrower, Sponsor or, to the extent
permitted by the Operating Lease, the Operator Parties, as Lender may reasonably
request.





48




--------------------------------------------------------------------------------




10.5

Accuracy of Information.  All written information, reports, statements and other
papers and data furnished by or on behalf of Borrower and Sponsor to Lender
(other than financial forecasts and information prepared by third parties and
required to be delivered to Lender by this Agreement) whether pursuant to this
Article X or any other provision of this Agreement, or any of the Loan
Documents, shall be, at the time the same is so furnished, complete and correct
in all material respects.




ARTICLE XI.   DEFAULTS AND REMEDIES




11.1

Events of Default.  An “Event of Default” shall exist under this Agreement if
any of the following shall occur:




(a)

Payment.  If Borrower fails to make any payment of principal or interest (or an
Early Termination Fee) owing to Lender or any Lender Affiliates in respect to
the Loan and the other Obligations on the date such payment is due and payable;




(b)

Other Obligations.  If Borrower fails to make any other payment of fees,
Expenses or other monetary obligations owing to Lender or any Lender Affiliate
arising out of or incurred in connection with this Agreement and the other Loan
Documents on the date any such payment is due and payable;




(c)

Covenants.  If Borrower shall be in violation, breach or default of, or shall
fail to perform, observe or comply with any covenant, obligation or agreement
set forth in this Agreement, particularly including, without limitation, those
set forth in Section 3.6, Articles 7, 8, 9 and 10, or those set forth in any
other Loan Document, and such violation, breach, default or failure shall not be
cured within the applicable period set forth in the applicable Section, Article
or other Loan Document; provided that, with respect to the affirmative covenants
set forth in Article VII (other than Sections 7.1, 7.2, 7.5 and 7.8, for which
there shall be no cure period), there shall be a fifteen calendar day cure
period commencing from the earlier of (i) receipt by such Person of written
notice of such breach, default, violation or failure; and (ii) the time at which
such Person or any authorized officer thereof knew or became aware, or should
have known or been aware, of such failure, violation, breach or default;




(d)

Representations, Warranties and Information.  If any representation or warranty
made, or financial or other information provided, by Borrower or Sponsor in this
Agreement and any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document provided by Borrower or
Sponsor in connection with this Agreement or any other Loan Document, shall be
false or misleading in any material respect as of the date the representation or
warranty was made or the financial or other information was provided;




(e)

Uninsured Loss.  If there shall occur an uninsured damage to or loss, theft or
destruction in excess of One Hundred Thousand and No/100 Dollars ($100,000.00)
in the aggregate with respect to the Collateral or other properties and assets
of Borrower;




(f)

Insolvency Proceedings.  If a receiver, liquidator or trustee shall be appointed
for Borrower or Sponsor or Operator Party; or Borrower or Sponsor or Operator
Party shall be adjudicated a bankrupt or insolvent under any Debtor Relief Law;
or any Insolvency Proceeding, shall be filed by or against, consented to, or
acquiesced in by, Borrower or Sponsor or Operator Party, as the case may be;
provided, however, if such appointment, adjudication, or Insolvency Proceeding
was involuntary and not consented to by Borrower or Sponsor or Operator Party,
as the case may be, only upon the same not being discharged, stayed or dismissed
within sixty (60) calendar days;




(g)

Other Indebtedness.  If (i) Borrower shall default beyond any grace period in
the payment of principal or interest of any Indebtedness in excess of One
Hundred Thousand and No/100 Dollars ($100,000.00) in the aggregate to any Person
other than Lender or a Lender Affiliate; or (ii) Borrower otherwise defaults
under the terms of any such Indebtedness if the effect of such default is to
enable the holder of such Indebtedness to accelerate the payment of Borrower’s
obligations, which are the subject thereof, prior to the Scheduled Maturity Date
or prior to the regularly scheduled date of payment;




(h)

[Reserved];




(i)

Liens.  If any Lien in favor of Lender shall cease to be a valid, enforceable
First Priority Lien, or if Borrower, Sponsor or any Governmental Authority shall
assert the foregoing;





49




--------------------------------------------------------------------------------




(j)

[Reserved];




(k)

Criminal Proceedings.  If any criminal proceeding is instituted against
Borrower, Sponsor or any Authorized Officer that has or would have a Material
Adverse Effect, or the indictment of Borrower, Sponsor, or, to the extent such
an indictment has or would have a Material Adverse Effect, any other Authorized
Officer for any crime other than vehicle tickets and misdemeanors not punishable
by jail terms;




(l)

Investigations.  If any indication or evidence received by Lender reasonably
leads it to believe Borrower, Sponsor, Property Manager or any Authorized
Officer may have directly or indirectly been engaged in any type of activity
which, would be reasonably likely to result in the forfeiture of any material
property of Borrower, Sponsor or Property Manager to any Governmental Authority;




(m)

Property Management Agreement.  If a default or event of default shall occur
under the Management Agreement that has not been cured within the time period
set forth therein;




(n)

Operating Lease; Ground Lease.  If a default or event of default shall occur
under the Operating Lease or Ground Lease that has not been cured within the
time period set forth therein;




(o)

Change of Control.  If any Change of Control shall occur;




(p)

Judgments.  If any final judgment for the payment of money in excess of One
Hundred Thousand and No/100 Dollars ($100,000.00) in the aggregate (i) which is
not fully and unconditionally covered by insurance; or (ii) for which Borrower
has not established a cash or cash equivalent reserve in the full amount of such
judgment, shall be rendered by a court of record against Borrower and such
judgment shall continue unsatisfied and in effect for a period of thirty (30)
consecutive days without being vacated, discharged, satisfied or bonded pending
appeal;




(q)

Execution Process.  If any Person shall issue any execution or distraint process
against the Collateral or any other property of Borrower and such execution or
distraint shall continue unsatisfied and in effect for a period of thirty (30)
consecutive days without being vacated, discharged, satisfied or bonded pending
appeal;




(r)

Termination of Business.  If Borrower ceases any material portion of its
business operations as presently conducted;




(s)

Pension Benefits.  If Borrower or Sponsor fails to comply with ERISA so that
proceedings are commenced to appoint a trustee under ERISA to administer any
employee plans or the PBGC institutes proceedings to appoint a trustee to
administer such plan(s), or a Lien is entered to secure any deficiency or claim
or a “reportable event” as defined under ERISA occurs;




(t)

Material Adverse Change.  If any material adverse change occurs in the
Collateral, business, property, assets, operations or condition, financial or
otherwise of Borrower, Sponsor or Operator Party, as determined by Lender in its
reasonable discretion, or the occurrence of any other event which, in Lender’s
reasonable discretion, has or would have a Material Adverse Effect;




(u)

[Reserved] ;




(v)

Post Closing Items.  If Borrower or Sponsor shall fail to deliver or satisfy any
of the post-closing items set forth on Schedule 11.1 hereto within the time
periods set forth on such Schedule 11.1;




(w)

[Reserved];




(x)

Policies.  If any of the Policies are not kept in full force and effect, or are
not delivered to Lender upon Lender’s written request;





50




--------------------------------------------------------------------------------




(y)

Improvements.  Except as expressly permitted hereunder, the actual or threatened
alteration, improvement, demolition or removal of all or any portion of the
Improvements without the prior written consent of Lender;




(z)

Collateral.  If any of the Collateral is attached or seized by any other party,
and such attachment or seizure continues for a period of more than five (5)
Business Days; or




11.2

Remedies.




(a)

Acceleration.  Upon the occurrence of an Event of Default (other than an Event
of Default described in paragraph (f) of Section 11.1) and at any time and from
time to time thereafter, in addition to any other rights or remedies available
to it pursuant to the Loan Documents, or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Real Property;
including declaring the Obligations to be immediately due and payable (including
unpaid interest, Default Rate interest, Late Payment Charges and any other
amounts owing by Borrower), without notice or demand; and upon any Event of
Default described in paragraph (f) of Section 11.1, the Obligations (including
unpaid interest, Default Rate interest, Late Payment Charges and any other
amounts owing by Borrower) shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained in any Loan Document to the contrary
notwithstanding.




(b)

Remedies Cumulative.  Upon the occurrence of an Event of Default, all or any one
or more of the rights, powers, privileges and other remedies available to Lender
against Borrower and Sponsor under the Loan Documents or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Obligations shall be declared, or be automatically, due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents.  Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at such time and in such order as Lender may determine in its
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth in the Loan Documents.  Without limiting the
generality of the foregoing, Borrower agrees that if an Event of Default is
continuing; (i) to the extent permitted by applicable law, Lender is not subject
to any “one action” or “election of remedies” law or rule; and (ii) all Liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the Real
Property, the Real Property has been sold and/or otherwise realized upon in
satisfaction of the Obligations or the Obligations have been paid in full.  To
the extent permitted by applicable law, nothing contained in any Loan Document
shall be construed as requiring Lender to resort to any portion of the Real
Property for the satisfaction of any of the Obligations in preference or
priority to any other portion, and Lender may seek satisfaction out of the
entire Real Property or any part thereof, in its discretion.




(c)

Severance.  Lender shall have the right from time to time to sever the
Promissory Note and the other Loan Documents into one or more separate notes,
mortgages and other security documents in such denominations and priorities of
payment and liens as Lender shall determine in its discretion for purposes of
evidencing and enforcing its rights and remedies.  Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender.  Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect such severance, Borrower ratifying all that such attorney
shall do by virtue thereof.




(d)

Delay.  No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default, or the granting of any indulgence or compromise by
Lender shall impair any such remedy, right or power hereunder or be construed as
a waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient.  A waiver of one Default or
Event of Default shall not be construed to be a waiver of any subsequent Default
or Event of Default or to impair any remedy, right or power consequent thereon.
 Notwithstanding any other provision of this Agreement, Lender reserves the
right to seek a deficiency judgment or preserve a deficiency claim in connection
with the foreclosure of the Mortgage to the extent necessary to foreclose on all
or any portion of the Real Property, the Rents, the Cash Management Accounts or
any other collateral.





51




--------------------------------------------------------------------------------




(e)

Lender’s Right to Perform.  If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of five
Business Days after Borrower’s receipt of written notice thereof from Lender,
without in any way limiting Lender’s right to exercise any of its rights, powers
or remedies as provided hereunder, or under any of the other Loan Documents,
Lender may, but shall have no obligation to, perform, or cause performance of,
such covenant or obligation, and all costs, expenses, liabilities, penalties and
fines of Lender incurred or paid in connection therewith shall be payable by
Borrower to Lender upon demand and if not paid shall be added to the Obligations
(and to the extent permitted under applicable laws, secured by the Mortgage and
other Loan Documents) and shall bear interest thereafter at the Default Rate.
 Notwithstanding the foregoing, Lender shall have no obligation to send notice
to Borrower of any such failure.




11.3

Application of Payments After Exercise of Remedies.  Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies by
Lender pursuant to Section 11.2 (or after the Loan (with accrued interest
thereon) and all other Obligations under the Loan Documents shall have
automatically become due and payable in accordance with the terms of such
Section 11.2), all amounts collected or received by Lender on account of the
Obligations or any other amounts outstanding under any of the Loan Documents or
in respect of the Collateral shall be applied as follows (and Borrower
irrevocably waives the right to direct the application of any such amounts in
any other manner):




(a)

FIRST, to the payment of all fees, costs and Expenses (including the reasonable
fees and disbursements of legal counsel for Lender, and the reasonable charges
of internal legal counsel) of Lender in connection with enforcing the rights of
Lender under the Loan Documents;




(b)

SECOND, to the payment of all of the other Obligations in such order or
preference as Lender may determine in its sole discretion;




(c)

THIRD, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses “FIRST” and “SECOND” above; and




(d)

FOURTH, to the payment of the surplus, if any, to Borrower or whoever else may
be lawfully entitled to receive such surplus.




In carrying out the foregoing, amounts received shall be applied in the
numerical order provided above until exhausted prior to application to the next
succeeding category.




11.4

Rights to Appoint Receiver.  Without limiting and in addition to any other
rights, options and remedies Lender has under this Agreement, the other Loan
Documents, the UCC, at law or in equity, upon the occurrence and continuation of
an Event of Default under Section 11.1(a), Section 11.1(f) or Section 11.1(g) or
the acceleration of the Loan pursuant to Section 11.2, Lender shall have the
right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by Lender to enforce its rights and remedies in
order to manage, protect, preserve, sell or dispose the Collateral and continue
the operation of the business of Borrower and to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated.  BORROWER HEREBY IRREVOCABLY CONSENTS TO
AND WAIVES ANY RIGHT TO OBJECT TO OR OTHERWISE CONTEST THE APPOINTMENT OF
RECEIVER AS PROVIDED ABOVE.  BORROWER (I) GRANTS SUCH WAIVER AND CONSENT
KNOWINGLY AFTER HAVING DISCUSSED THE IMPLICATIONS THEREOF WITH COUNSEL;
(II) ACKNOWLEDGES THAT (A) THE UNCONTESTED RIGHT TO HAVE A RECEIVER APPOINTED
FOR THE FOREGOING PURPOSES IS CONSIDERED ESSENTIAL BY LENDER IN CONNECTION WITH
THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS; and (B) THE AVAILABILITY OF SUCH APPOINTMENT AS A REMEDY UNDER
THE FOREGOING CIRCUMSTANCES WAS A MATERIAL FACTOR IN INDUCING LENDER TO MAKE THE
LOAN; and (III) AGREES TO ENTER INTO ANY AND ALL STIPULATIONS IN ANY LEGAL
ACTIONS, OR AGREEMENTS OR OTHER INSTRUMENTS IN CONNECTION WITH THE FOREGOING AND
TO COOPERATE FULLY WITH LENDER IN CONNECTION WITH THE ASSUMPTION AND EXERCISE OF
CONTROL BY THE RECEIVER OVER ALL OR ANY PORTION OF THE COLLATERAL, THE
HEALTHCARE FACILITY OR ANY OTHER PROPERTY OF BORROWER.





52




--------------------------------------------------------------------------------




11.5

Assistance and Cooperation.  Borrower agrees to assist and cooperate with
Lender, and take any action which Lender may reasonably request or require of
Borrower, in order to enable Lender to obtain and enjoy the full rights and
benefits granted to Lender by Borrower and Sponsor under this Agreement and the
other Loan Documents, including specifically, at the cost and expense of
Borrower, the use of their best efforts to assist in obtaining approval of any
Governmental Authority for any transaction or action contemplated thereunder
which is necessary under any Law or Contractual Obligation, and specifically,
without limitation, the preparation, execution and filing with any such Person
of any application for consent to assignment of Governmental Authorizations or
otherwise.




11.6

License.  Lender is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrower,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral.  Borrower’s rights and interests under Intellectual Property
shall inure to Lender’s benefit.




11.7

Injunctive Relief.  Borrower acknowledges and agrees that if Borrower fails to
perform any covenant or obligation contained herein or under any of the other
Loan Documents, Lender may have no adequate remedy in monetary damages and,
accordingly, shall be entitled to an injunction (including, without limitation,
a temporary restraining order, preliminary injunction, writ of attachment or
order compelling performance), against such non-performance.  Lender shall not
be deemed to have waived any other legal or equitable remedies under this
Agreement, the other Loan Documents or at law if Lender shall seek injunctive
relief under this Section 11.7.  Borrower waives any requirement for the posting
of a bond or other security by Lender in connection with any such injunctive
relief.




ARTICLE XII.   SALE OF LOAN; SECONDARY MARKET TRANSACTIONS




12.1

Sale of Loan.  Lender shall have the right at any time and from time to time
(a) to sell or otherwise transfer the Loan or any portion thereof or the Loan
Documents or any interest therein to one or more investors; or (b) to sell
participation interests in the Loan to one or more investors.  In connection
with any such sale, transfer or participation of the Loan or any portion
thereof, Borrower shall, at Borrower’s expense, use all reasonable efforts and
cooperate fully and in good faith with Lender and otherwise assist Lender in
consummating any such sale, transfer or participation.  All information
regarding Borrower, Sponsor, or the Collateral may be furnished, without
liability to Lender, to any prospective purchaser or participant in the Loan.
 All documents, financial statements, appraisals and other data relevant to
Borrower, Sponsor or the Loan may be exhibited to and retained by any such
purchaser or participant in its files.




12.2

Secondary Market Transactions.  Lender shall have the right at any time and from
time to time to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization of rated single or multi-class
securities secured by or evidencing ownership interests in the Promissory Note
and the Collateral Documents (each such securitization is referred to herein as
a “Secondary Market Transaction”).  In connection with any such Secondary Market
Transaction, Borrower shall, at Borrower’s reasonable expense, use all
reasonable efforts and cooperate fully and in good faith with Lender and
otherwise assist Lender in satisfying the market standards to which Lender
customarily adheres or which may be reasonably required in the marketplace or by
the Rating Agencies in connection with any such Secondary Market Transactions.
 All information regarding Borrower, Sponsor or the Real Property may be
furnished, without liability to Lender, to any Person deemed necessary by Lender
in connection with such Secondary Market Transaction.  All documents, financial
statements, appraisals and other data relevant to Borrower, Sponsor or the Loan
may be exhibited to and retained by any such Person.




ARTICLE XIII. ÞÞÞ EFFECTIVE DATE AND TERMINATION




13.1

Effective Date and Termination.  This Agreement shall become effective on the
Closing Date and shall continue in full force and effect until the Scheduled
Maturity Date.  Borrower may terminate this Agreement with at least thirty (30)
Business Days’ prior written notice thereof to Lender, upon (a) the payment in
full of the outstanding Loan, together with accrued and unpaid interest thereon;
(b) the payment in full of the Early Termination Fee; and (c) the payment in
full of all fees, Expenses and other Obligations together with accrued and
unpaid interest thereon; provided, however, that, notwithstanding any other
provision of any Loan Document, Borrower shall have no right to terminate this
Agreement until after the second anniversary of the Closing Date.





53




--------------------------------------------------------------------------------




13.2

Effect of Termination.  The termination of this Agreement shall not affect any
Credit Party’s, Lender’s or any Lender Affiliate’s rights, or any of the
Obligations having their inception prior to the effective date of such
termination, and the provisions hereof shall continue to be fully operative
until all transactions entered into, rights or interests created or Obligations
have been fully disposed of, concluded or liquidated.  Accordingly, Borrower
waives any rights which it may have under the UCC to demand the filing of
termination statements with respect to the Collateral, and Lender shall not be
required to send such termination statements to Borrower, or to file them with
any filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations shall have been paid in full in
immediately available funds.




13.3

Survival.  All obligations, covenants, agreements, representations, warranties,
waivers and indemnities made by Borrower in any Loan Document shall survive the
execution and delivery of the Loan Documents, the Closing, the making of the
Loan and any termination of this Agreement until all Obligations are fully
performed and indefeasibly paid in full in cash.  The obligations and provisions
of Sections 7.18, 7.19, 7.26, 13.3, 14.2, 14.6, 14.7, 14.12, 14.14, 14.15 and
14.22 shall survive the termination of this Agreement and the other Loan
Documents and any payment, in full or in part, of the Obligations.




ARTICLE XIV.   MISCELLANEOUS




14.1

[Reserved.]




14.2

Brokers and Financial Advisors.  Borrower hereby represents that it has dealt
with no financial advisors, brokers, underwriters, placement agents, agents or
finders in connection with the Loan other than Lance Healy of FourBridges
Capital Advisors, LLC (“Broker”) whose fees shall be paid by Borrower pursuant
to a separate agreement.  Borrower shall indemnify and hold Lender harmless from
and against any and all claims, liabilities, costs and expenses (including the
reasonable fees and disbursements of legal counsel for Lender, including the
reasonable charges of internal legal counsel, whether incurred in connection
with enforcing this indemnity or defending claims of third parties) of any kind
in any way relating to or arising from a claim by any Person (including Broker)
that such Person acted on behalf of Borrower in connection with the transactions
contemplated herein.  The provisions of this Section 14.2 shall survive the
expiration and termination of this Agreement and the repayment of the
Indebtedness.




14.3

Lender’s Discretion.  Whenever pursuant to this Agreement or any other Loan
Document, Lender exercises any right given to it to approve or disapprove, or
consent or withhold consent, or any arrangement or term is to be satisfactory to
Lender or is to be in Lender’s discretion, the decision of Lender to approve or
disapprove, to consent or withhold consent, or to decide whether arrangements or
terms are satisfactory or not satisfactory, or acceptable or unacceptable or in
Lender’s discretion shall be in the sole and absolute discretion of Lender
(unless another standard is specified herein, in which event such other standard
shall be applicable) and shall be final and conclusive.




14.4

Governing Law.




(a)

THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE
LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.





54




--------------------------------------------------------------------------------




(b)

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY OF NEW YORK AND BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL
LIMIT THE RIGHT OF LENDER TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE
COURTS OF ANY OTHER JURISDICTION TO THE EXTENT LENDER DETERMINES THAT SUCH
ACTION IS NECESSARY OR APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE
LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION ANY FORECLOSURE OR RECEIVERSHIP
ACTION.  BORROWER DOES HEREBY DESIGNATE AND APPOINT CT CORPORATION SYSTEM AT 111
EIGHTH AVENUE, NEW YORK, NY  10011, AS ITS AUTHORIZED AGENT TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN THE STATE
OF NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS
AND WRITTEN NOTICE OF SAID SERVICE OF BORROWER MAILED OR DELIVERED TO BORROWER
IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE
OF PROCESS UPON BORROWER (UNLESS LOCAL LAW REQUIRES ANOTHER METHOD OF SERVICE),
IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER
(i) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER; (ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN THE STATE OF NEW YORK (WHICH
OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS); and
(iii) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN THE STATE OF NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.




14.5

Modification, Waiver in Writing.  No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or of any
other Loan Document, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in a writing signed by the
party against whom enforcement is sought, and then such waiver or consent shall
be effective only in the specific instance, and for the purpose, for which
given.  Except as otherwise expressly provided herein, no notice to or demand on
Borrower shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.  Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under any other Loan Document, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under any Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under the Loan Documents, or to declare an Event of
Default for failure to effect prompt payment of any such other amount.




14.6

Trial by Jury.  BORROWER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
 LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 14.6 IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.




14.7

Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, Borrower agrees not to assert, and hereby waive, in any legal
action or other proceeding, any claim against Lender or any Lender Affiliate, on
any theory of liability, for special, indirect, consequential, special,
exemplary or punitive damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof.




14.8

Headings/Exhibits.  The Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.  The Exhibits attached hereto, are hereby
incorporated by reference as a part of the Agreement with the same force and
effect as if set forth in the body hereof.





55




--------------------------------------------------------------------------------




14.9

Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.




14.10

Preferences.  Upon the occurrence and continuance of an Event of Default, Lender
shall have the continuing and exclusive right to apply or reverse and reapply
any and all payments by Borrower to any portion of the Indebtedness.  To the
extent Borrower makes a payment to Lender, or Lender receives proceeds of any
collateral, which is in whole or part subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Indebtedness or part thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Lender.  This provision shall survive the expiration or
termination of this Agreement and the repayment of the Indebtedness.




14.11

Waiver of Notice.  Borrower shall not be entitled to any notices of any nature
whatsoever from Lender except with respect to matters for which this Agreement
or any other Loan Document specifically and expressly requires the giving of
notice by Lender to Borrower and except with respect to matters for which
Borrower is not, pursuant to Applicable Laws, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which no Loan Document specifically and
expressly requires the giving of notice by Lender to Borrower.




14.12

Remedies of Borrower.  If a claim or adjudication is made that Lender or any of
its agents, including Servicer, has acted unreasonably or unreasonably delayed
acting in any case where by law or under any Loan Document, Lender or any such
agent, as the case may be, has an obligation to act reasonably or promptly,
Borrower agrees that neither Lender nor its respective agents, including
Servicer, shall be liable for any monetary damages, and Borrower’s sole remedy
shall be to commence an action seeking injunctive relief or declaratory
judgment.  Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.
 Borrower specifically waives any claim against Lender and its respective
agents, including Servicer, with respect to actions taken by Lender or its
agents on Borrower’s behalf.




14.13

Prior Agreements.  This Agreement and the other Loan Documents contain the
entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.




14.14

Offsets, Counterclaims and Defenses.  Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents, including Servicer, or
otherwise offset any obligations to make payments required under the Loan
Documents.  Any assignee of Lender’s interest in and to the Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which
Borrower may otherwise have against any assignor of such documents, and no such
offset, counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon such documents, and
any such right to interpose or assert any such offset, counterclaim or defense
in any such action or proceeding is hereby expressly waived by Borrower.




14.15

Publicity.  Borrower shall (and shall cause Sponsor to) not, whether now or in
the future issue, any press releases or other public disclosure using the name
“Capital One” or its Lender Affiliates or referring to this Agreement or the
other Loan Documents without at least five (5) Business Days’ prior notice to
Lender and without the prior written consent of Lender unless (and only to the
extent that) Borrower or Sponsor is required to do so under Law and then, in any
event, Borrower will consult with Lender before issuing such press release or
other public disclosure.  Borrower, on behalf of itself and Sponsor, expressly
consents to and authorizes the publication by Lender of a summary description of
the transaction(s) contemplated by this Agreement in any format (including
tombstones, deal listings or similar advertising materials), which may be
published in one or more of financial or other industry periodicals, newspapers,
reporting services, trade organizations, written promotional materials, web
site, or otherwise.  In addition, Borrower, on behalf of itself and Sponsor,
expressly consents to and authorizes Lender to provide to financial or other
industry periodicals, newspapers, reporting services or trade organizations
information necessary and customary for inclusion of the transaction(s) in
league table measurements, including the aggregate dollar value of the
transaction.





56




--------------------------------------------------------------------------------




14.16

No Usury.  Borrower and Lender intend at all times to comply with applicable
state law or applicable United States federal law (to the extent that it permits
Lender to contract for, charge, take, reserve or receive a greater amount of
interest than under state law) and that this Section 14.16 shall control every
other agreement in the Loan Documents.  If the applicable law (state or federal)
is ever judicially interpreted so as to render usurious any amount called for
under the Promissory Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Obligations, or if
Lender’s exercise of the option to accelerate the maturity of the Loan or any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by applicable law, then it is Borrower’s and Lender’s express
intent that all excess amounts theretofore collected by Lender shall be credited
against the unpaid principal amount of the Obligations (or, if the Obligations
have been or would thereby be paid in full, refunded to Borrower), and the
provisions of the Loan Documents immediately be deemed reformed and the amounts
thereafter collectible thereunder reduced, without the necessity of the
execution of any new document, so as to comply with applicable law, but so as to
permit the recovery of the fullest amount otherwise called for thereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance or detention
of the Loan shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Loan
until payment in full so that the rate or amount of interest on account of the
Loan does not exceed the maximum lawful rate from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.  Notwithstanding
anything to the contrary contained in any Loan Document, it is not the intention
of Lender to accelerate the maturity of any interest that has not accrued at the
time of such acceleration or to collect unearned interest at the time of such
acceleration.




14.17

Conflict; Construction of Documents.  In the event of any conflict between the
provisions of this Agreement and any of the other Loan Documents, the provisions
of this Agreement shall control.  The parties hereto acknowledge that each is
represented by separate counsel in connection with the negotiation and drafting
of the Loan Documents and that the Loan Documents shall not be subject to the
principle of construing their meaning against the party that drafted them.




14.18

No Third Party Beneficiaries.  The Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in any Loan Document shall be deemed
to confer upon anyone other than Lender and Borrower any right to insist upon or
to enforce the performance or observance of any of the obligations contained
therein.




14.19

Assignment.  The Loan, the Promissory Note, the Loan Documents and/or Lender’s
rights, title, obligations and interests therein may be assigned by Lender and
any of its successors and assigns to any Person at any time in its discretion,
in whole or in part, whether by operation of law (pursuant to a merger or other
successor in interest) or otherwise, including, without limitation to any
Federal Reserve Bank in accordance with Applicable Law.  Upon such assignment,
all references to Lender in this Agreement and in any Loan Document shall be
deemed to refer to such assignee or successor in interest and such assignee or
successor in interest shall thereafter stand in the place of Lender.  Neither
Borrower nor any Sponsor may assign its rights, title, interests or obligations
under this Agreement or under any of the other Loan Documents.




14.20

Set-Off.  Without limiting and in addition to any other rights, options and
remedies Lender has under this Agreement, the other Loan Documents, the UCC, at
law or in equity, Lender shall have the right, without prior notice to Borrower,
any such notice being expressly waived by Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Lender or any Lender Affiliate to or for the credit or the account of
Borrower.  Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.




14.21

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile machine, portable document format (“PDF”) or other electronic means
shall be as effective as delivery of a manually executed counterpart of this
Agreement.  The effectiveness of any such documents and signatures shall,
subject to Applicable Laws, have the same force and effect as manually signed
originals and shall be binding on Borrower and Lender.  Lender may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
 No party may raise the use of a telecopier, facsimile machine, PDF or other
electronic means, or the fact that any signature was transmitted through the use
of a telecopier, facsimile machine, PDF or other electronic means, as a defense
to the enforcement of this Agreement.





57




--------------------------------------------------------------------------------




14.22

Release of Claims.  Borrower, on behalf of itself and Sponsor, does hereby
(a) waive any claim in tort, contract or otherwise which Borrower or Sponsor may
have against Lender or any of its Affiliates or their officers, directors,
agents, or employees (collectively, “Lender Agents”) which may arise out of the
relationship between Borrower and any such Person prior to the Closing Date; and
(b) absolutely and unconditionally releases and discharges Lender, each of its
Affiliates and the Lender Agents from any and all claims, causes of action,
losses, damages or expenses which may arise out of any relationship between it
and Lender, any such Affiliate or the Lender Agents which Borrower or such other
Credit Party may have as of the Closing Date.  Borrower, on behalf of itself and
Sponsor, acknowledges that it makes this waiver and release knowingly,
voluntarily and only after considering the ramifications of this waiver and
release with its legal counsel.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]





58




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed by their duly authorized representatives, all as of the day and
year first above written.




 

BORROWER:

GMR OMAHA, LLC, a Delaware limited liability company

By:

Global Medical REIT Inc., a Maryland corporation, its Manager




By:

/s/ David Young

Name:

David Young

Title:

Chief Executive Officer

 

 

 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

By:

/s/ Todd Gordon

Name:

Todd Gordon

Title:

Managing Director





SIGNATURE PAGE
TERM LOAN AGREEMENT




--------------------------------------------------------------------------------










Schedule 1




Permitted Investments




None.







Permitted Liens




None.











--------------------------------------------------------------------------------










Schedule 2.3




Amortization Payment




[f8k061114_ex10z1002.gif] [f8k061114_ex10z1002.gif]











--------------------------------------------------------------------------------










Schedule 5.2




Existing Obligations




None.











--------------------------------------------------------------------------------










Schedule 6




Exceptions to Representations and Warranties




None.











--------------------------------------------------------------------------------










Schedule 6.19




Holders of Equity Interests of Borrower




Global Medical REIT Inc.







Holders of Equity Interests of Sponsor




Heng Fai Enterprises, Ltd.














--------------------------------------------------------------------------------










Schedule 6.22




Environmental Condition of the Property




None.











--------------------------------------------------------------------------------










Schedule 6.32




Federal Employer Identification Number of Borrower




46-4757266











--------------------------------------------------------------------------------










Schedule 7.24




Special Purpose Entity




“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior consent to
do otherwise from Lender or a permitted administrative agent thereof, or, while
the Loan is securitized, a Rating Agency confirmation from each of the
applicable Rating Agencies approved by Administrative Agent:




(a)

is and shall be organized solely for the purpose of acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Real Property, entering into and performing its obligations under
the Loan Documents with Lender, refinancing the Real Property in connection with
a permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;




(b)

has not engaged and shall not engage in any business unrelated to the
acquisition, development, ownership, management or operation of the Real
Property;




(c)

has not owned and shall not own any real property other than the Real Property;




(d)

does not have, shall not have and at no time had any assets other than the Real
Property and personal property necessary or incidental to its ownership and
operation of the Real Property;




(e)

has not engaged in, sought, consented or permitted to and shall not engage in,
seek, consent to or permit (i) any dissolution, winding up, liquidation,
consolidation or merger; or (ii) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents;




(f)

shall not cause, consent to or permit any amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation, operating agreement or other formation document or organizational
document (as applicable) with respect to the matters set forth in this
definition;




(g)

has not and shall not (and, has and shall have a limited liability agreement or
an operating agreement, as applicable, that, in each case, provide that such
entity shall not) (i) dissolve, merge, liquidate, consolidate; (ii) sell all or
substantially all of its assets; or (iii) amend its organizational documents
with respect to the matters set forth in this definition without the consent of
Lender;




(h)

has at all times been and shall at all times remain solvent and has paid and
shall pay its debts and liabilities (including, a fairly allocated portion of
any personnel and overhead expenses that it shares with any Affiliate) from its
assets as the same shall become due, and has maintained and shall maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations,
in each case, to the extent there is sufficient cash flow from the Real Property
to do so;




(i)

has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;




(j)

has maintained and shall maintain its bank accounts, books of account, books and
records separate from those of any other Person and, to the extent that it is
permitted to file tax returns under applicable law, has filed and shall file its
own tax returns, except to the extent that it is permitted by law to file
consolidated tax returns and, if it is a corporation, has not filed and shall
not file a consolidated Federal income tax return with any other corporation,
except to the extent that it is permitted by law to file consolidated tax
returns;




(k)

has maintained and shall maintain its own resolutions and agreements;











--------------------------------------------------------------------------------




(l)

has not commingled and shall not commingle its funds or assets with those of any
other Person and has not participated and shall not participate in any cash
management system with any other Person;




(m)

has held and shall hold its assets in its own name;




(n)

has conducted and shall conduct its business in its name or in a name franchised
or licensed to it by an entity other than an Affiliate of itself or of Borrower,
except for business conducted on behalf of itself by another Person under a
business management services agreement that is on commercially-reasonable terms,
so long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;




(o)

(i) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(ii) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (iii) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that Borrower’s assets may be included in a consolidated
financial statement of its Affiliates, provided that any such consolidated
financial statement contains a note indicating that Borrower’s separate assets
and credit are not available to pay the debts of such Affiliate and that
Borrower’s liabilities do not constitute obligations of the consolidated entity;




(p)

has paid and shall pay its own liabilities and expenses, including the salaries
of its own employees, out of its own funds and assets, and has maintained and
shall maintain a sufficient number of employees, if any, in light of its
contemplated business operations;




(q)

has observed and shall observe all limited liability company formalities in all
material respects, as applicable;




(r)

has had and shall have no Indebtedness other than (i) the Loan; (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Real Property and the routine administration of Borrower, in
amounts not to exceed two percent (2%) of the outstanding principal amount of
the Loan which liabilities are not more than sixty (60) days past the date
incurred, are not evidenced by a note and are paid when due, and which amounts
are normal and reasonable under the circumstances; and (iii) such other
liabilities that are permitted pursuant to this Agreement;




(s)

has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;




(t)

has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;




(u)

has allocated and shall allocate fairly and reasonably any overhead expenses
that are shared with any of its Affiliates, constituents, or owners, or any
guarantors of any of their respective obligations, or any Affiliate of any of
the foregoing, including, but not limited to, paying for shared office space and
for services performed by any employee of an Affiliate;




(v)

has maintained and used and shall maintain and use separate stationery, invoices
and checks bearing its name and not bearing the name of any other entity unless
such entity is clearly designated as being Borrower’s agent;




(w)

has not pledged and shall not pledge its assets to or for the benefit of any
other Person other than with respect to Loan secured by the Real Property and no
such pledge remains outstanding except to Lender to secure the Loan;




(x)

has held itself out and identified itself and shall hold itself out and identify
itself as a separate and distinct entity under its own name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower
and not as a division or part of any other Person,





2




--------------------------------------------------------------------------------




(y)

has maintained and shall maintain its assets in such a manner that it shall not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person;




(z)

has not made and shall not make loans to any Person and has not held and shall
not hold evidence of indebtedness issued by any other Person or entity (other
than cash and investment grade securities issued by an entity that is not an
Affiliate of or subject to common ownership with such entity);




(aa)

has not identified and shall not identify its partners, members or shareholders,
or any Affiliate of any of them, as a division or part of it, and has not
identified itself and shall not identify itself as a division of any other
Person;




(bb)

other than capital contributions and distributions permitted under the terms of
its organizational documents, has not entered into or been a party to, and shall
not enter into or be a party to, any transaction with any of its partners,
members, shareholders or Affiliates except in the ordinary course of its
business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;




(cc)

has not had and shall not have any obligation to, and has not indemnified and
shall not indemnify its partners, officers, directors or members, as the case
may be, in each case unless such an obligation or indemnification is fully
subordinated to the Obligations and shall not constitute a claim against it in
the event that its cash flow is insufficient to pay the Obligations;




(dd)

if such entity is a corporation, has considered and shall consider the interests
of its creditors in connection with all corporate actions;




(ee)

has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;




(ff)

has not formed, acquired or held and shall not form, acquire or hold any
Subsidiary;




(gg)

is, has always been and shall continue to be duly formed, validly existing, and
in good standing in the state of its incorporation or formation and in all other
jurisdictions where it is qualified to do business;




(hh)

has paid all taxes which it owes and is not currently involved in any dispute
with any taxing authority; and




(ii)

has no material contingent or actual obligations not related to the Real
Property.








3




--------------------------------------------------------------------------------










Schedule 8.25




Restrictive Agreements




None.











--------------------------------------------------------------------------------










Schedule 11.1




Post-Closing Items




1.

Within five (5) days of the Closing Date, Borrower shall provide evidence to
Lender, satisfactory to Lender in all respects, that Borrower has provided
Ground Landlord notice of a mortgagee pursuant to Section 6.1.1 of the Ground
Lease.




2.

For a period of ninety (90) days from and after the Closing Date, Borrower shall
use commercially reasonable efforts to obtain umbrella liability coverage for
personal injury, bodily injury, death, accident and property damage, such
insurance providing in combination no less than containing minimum limits per
occurrence of $1,000,000 and $3,000,000 in the aggregate for any policy year;
together with at least $10,000,000 excess and/or umbrella liability insurance
for any and all claims.  Nothing herein shall limit the other express
obligations set forth in Section 7.5 of this Agreement.















